EXHIBIT 10.3

 

$100,000,000 CREDIT FACILITY

 

TERM LOAN CREDIT AGREEMENT

 

DATED AS OF DECEMBER 14, 2005

 

AMONG

 

COMSYS SERVICES LLC,

COMSYS INFORMATION TECHNOLOGY SERVICES, INC.,

PURE SOLUTIONS, INC.

as Borrowers,

 

COMSYS IT PARTNERS, INC.,

PFI LLC,

as Guarantors,

 

MERRILL LYNCH CAPITAL,

a Division of Merrill Lynch Business Financial Services Inc.,

as Administrative Agent,

 

NEXBANK, SSB, A TEXAS-CHARTERED SAVINGS BANK,

as Collateral Agent

 

AND

 

THE LENDERS FROM TIME TO TIME PARTY HERETO



--------------------------------------------------------------------------------

ARTICLE I

  DEFINITIONS    2

      Section 1.1

  Certain Defined Terms.    2

      Section 1.2

  Accounting Terms and Determinations.    24

      Section 1.3

  Other Definitional Provisions.    24

ARTICLE II

  SECOND LIEN TERM LOANS    24

      Section 2.1

  Second Lien Term Loan.    24

      Section 2.2

  [Intentionally Omitted].    29

      Section 2.3

  Interest, Interest Calculations and Certain Fees.    29

      Section 2.4

  Second Lien Term Notes.    32

      Section 2.5

  Intentionally Omitted.    33

      Section 2.6

  General Provisions Regarding Payment; Loan Account.    33

      Section 2.7

  Maximum Interest.    33

      Section 2.8

  Taxes.    34

      Section 2.9

  Appointment of the Funds Administrator.    35

ARTICLE III

  REPRESENTATION AND WARRANTIES    36

      Section 3.1

  Existence and Power.    36

      Section 3.2

  Organization and Governmental Authorization; No Contravention.    36

      Section 3.3

  Binding Effect.    37

      Section 3.4

  Capitalization.    37

      Section 3.5

  Financial Information.    37

      Section 3.6

  Litigation.    38

      Section 3.7

  Ownership of Property.    39

      Section 3.8

  No Default.    39

      Section 3.9

  Labor Matters.    39

      Section 3.10

  Regulated Entities.    39

      Section 3.11

  Margin Regulations.    39

      Section 3.12

  Compliance With Laws; Anti-Terrorism Laws.    40

      Section 3.13

  Taxes.    40

      Section 3.14

  Compliance with ERISA.    40

      Section 3.15

  Brokers.    41

      Section 3.16

  Related Transactions.    41

      Section 3.17

  Employment, Equityholders and Subscription Agreements.    41

      Section 3.18

  Compliance with Environmental Requirements; No Hazardous Materials.    42

      Section 3.19

  Intellectual Property.    43

      Section 3.20

  Real Property Interests.    43

      Section 3.21

  Solvency.    43

      Section 3.22

  Full Disclosure.    43

      Section 3.23

  Representations and Warranties Incorporated from Other Operative Documents.   
44

ARTICLE IV

  AFFIRMATIVE COVENANTS    44

      Section 4.1

  Financial Statements and Other Reports.    44

      Section 4.2

  Payment and Performance of Obligations.    47

 

i



--------------------------------------------------------------------------------

      Section 4.3

  Conduct of Business and Maintenance of Existence.    48

      Section 4.4

  Maintenance of Property; Insurance.    48

      Section 4.5

  Compliance with Laws.    49

      Section 4.6

  Inspection of Property, Books and Records.    49

      Section 4.7

  Use of Proceeds.    50

      Section 4.8

  Lenders’ Meetings.    50

      Section 4.9

  Further Assurances.    50

ARTICLE V

  NEGATIVE COVENANTS    51

      Section 5.1

  Debt.    51

      Section 5.2

  Liens.    52

      Section 5.3

  Contingent Obligations.    53

      Section 5.4

  Restricted Distributions.    54

      Section 5.5

  Restrictive Agreements.    56

      Section 5.6

  Payments and Modifications of First Lien Debt.    57

      Section 5.7

  Consolidations, Mergers and Sales of Assets.    58

      Section 5.8

  Purchase of Assets, Investments.    59

      Section 5.9

  Transactions with Affiliates.    60

      Section 5.10

  Modification of Organizational Documents.    60

      Section 5.11

  Fiscal Year.    61

      Section 5.12

  Conduct of Business.    61

      Section 5.13

  [Intentionally Omitted].    61

      Section 5.14

  Lease Payments.    61

      Section 5.15

  Bank Accounts.    61

      Section 5.16

  Compliance with Anti-Terrorism Laws.    61

ARTICLE VI

  ACCOUNTS REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS    62

      Section 6.1

  Accounts and Account Collections.    62

      Section 6.2

  Deposit Accounts.    63

ARTICLE VII

  FINANCIAL COVENANTS    64

      Section 7.1

  Fixed Charge Coverage Ratio.    64

      Section 7.2

  Total Debt to Adjusted EBITDA Ratio.    64

ARTICLE VIII

  CONDITIONS    65

      Section 8.1

  Conditions to Closing.    65

ARTICLE IX

  EVENTS OF DEFAULT    66

      Section 9.1

  Events of Default.    66

      Section 9.2

  Acceleration.    69

      Section 9.3

  [Intentionally omitted].    69

      Section 9.4

  Default Rate of Interest and Suspension of LIBOR Rate Options.    69

      Section 9.5

  Setoff Rights.    69

      Section 9.6

  Application of Proceeds.    70

 

ii



--------------------------------------------------------------------------------

ARTICLE X

  EXPENSES, INDEMNITY, TAXES AND RIGHT TO PERFORM    70

      Section 10.1

  Expenses.    70

      Section 10.2

  Indemnity.    71

      Section 10.3

  Taxes.    71

      Section 10.4

  Right to Perform.    72

ARTICLE XI

  AGENTS    72

      Section 11.1

  Appointment and Authorization.    72

      Section 11.2

  Agents and Affiliates.    72

      Section 11.3

  Action by Agents.    73

      Section 11.4

  Consultation with Experts.    73

      Section 11.5

  Liability of Agents.    73

      Section 11.6

  Indemnification.    73

      Section 11.7

  Right to Request and Act on Instructions.    74

      Section 11.8

  Credit Decision.    74

      Section 11.9

  Collateral Matters.    74

      Section 11.10

  Agency for Perfection.    75

      Section 11.11

  Notice of Default.    75

      Section 11.12

  Successor Agents.    75

      Section 11.13

  Payment.    76

ARTICLE XII

  MISCELLANEOUS    77

      Section 12.1

  Survival.    77

      Section 12.2

  No Waivers.    77

      Section 12.3

  Notices.    77

      Section 12.4

  Severability.    77

      Section 12.5

  Amendments and Waivers.    77

      Section 12.6

  Assignments; Participations.    78

      Section 12.7

  Headings.    80

      Section 12.8

  Confidentiality.    80

      Section 12.9

  GOVERNING LAW; SUBMISSION TO JURISDICTION.    80

      Section 12.10

  WAIVER OF JURY TRIAL.    81

      Section 12.11

  Publication; Advertisement.    81

      Section 12.12

  Counterparts; Integration.    81

      Section 12.13

  Second Lien Intercreditor Agreement.    81

      ARTICLE XIII

  LIABILITY OF THE BORROWERS    82

      Section 13.1

  Joint and Several Liability.    82

      Section 13.2

  Waivers by the Borrowers.    82

      Section 13.3

  Benefit.    83

      Section 13.4

  Waiver of Subrogation, Etc.    83

      Section 13.5

  Election of Remedies.    83

      Section 13.6

  Limitation.    84

      Section 13.7

  Contribution with Respect to Obligations.    84

      Section 13.8

  Liability Cumulative.    85

 

iii



--------------------------------------------------------------------------------

ANNEX AND EXHIBITS

 

ANNEXES

 

Annex A    -    Second Lien Term Loan Commitment Percentages Annex B    -   
Closing Checklist Annex C    -    Existing Debt

 

EXHIBITS

 

Exhibit A    -    Assignment Agreement Exhibit B    -    Excess Cash Flow
Certificate Exhibit C    -    Compliance Certificate Exhibit D    -    Notice of
Borrowing

 

iv



--------------------------------------------------------------------------------

The liens and security interests securing the indebtedness and other obligations
incurred or arising under or evidenced by this instrument and the rights and
obligations evidenced hereby with respect to such liens are subordinate in the
manner and to the extent set forth in that certain Intercreditor and Lien
Subordination Agreement (as the same may be amended or otherwise modified from
time to time pursuant to the terms thereof, the “Intercreditor Agreement”) dated
as of December 14, 2005 among COMSYS Services LLC, a Delaware limited liability
company, COMSYS Information Technology Services, Inc., a Delaware corporation,
COMSYS IT Partners, Inc., a Delaware corporation, PFI LLC, a Delaware limited
liability company, Pure Solutions, Inc., a California corporation (collectively
as the “Companies”), the Second Lien Lenders (as defined therein), NexBank, SSB,
a Texas-chartered savings bank, acting in its capacity as collateral agent (in
such capacity, together with its successors and assigns, are referred to herein
as the “Second Lien Collateral Agent”), Merrill Lynch Capital, a division of
Merrill Lynch Business Financial Services Inc. (“Merrill Lynch”), acting in its
capacity as administrative agent for the Second Lien Lenders (in such capacity,
together with its successors and assigns, the “Second Lien Agent”), and Merrill
Lynch, acting in its capacity as administrative agent for the First Lien Lenders
(in such capacity, together its successors and assigns, the “First Lien Agent”),
to the liens and security interests securing indebtedness (including interest)
owed by the Companies pursuant to that certain Credit Agreement dated as of
December 14, 2005 among the Companies, First Lien Agent and the lenders from
time to time party thereto, and certain guarantees of the indebtedness evidenced
thereby, as such Credit Agreement and such guarantees have been and hereafter
may be amended, restated, supplemented or otherwise modified from time to time
as permitted under the Intercreditor Agreement and to the liens and security
interests securing indebtedness refinancing the indebtedness under such
agreements as permitted by the Intercreditor Agreement; and each holder of this
instrument, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Intercreditor Agreement.

 

TERM LOAN CREDIT AGREEMENT

 

TERM LOAN CREDIT AGREEMENT dated as of December 14, 2005 among COMSYS SERVICES
LLC, a Delaware limited liability company and successor by merger to Venturi
Technology Partners, LLC (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation and successor by merger to COMSYS
Holding, Inc. (“COMSYS IT”), PURE SOLUTIONS, INC., a California corporation
(“Pure Solutions”; COMSYS Services, COMSYS IT and Pure Solutions are referred to
herein each individually as a “Borrower” and collectively as the “Borrowers”),
COMSYS IT PARTNERS, INC., a Delaware corporation (“Holdings”), PFI LLC, a
Delaware limited liability company (“PFI”), COMSYS Services, acting in its
capacity as borrowing agent and funds administrator for the Borrowers (in such
capacity, the “Funds Administrator”), the financial institutions from time to
time parties hereto, each as a Lender, MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc., as administrative agent (in such
capacity, the “Administrative Agent”), and NEXBANK, SSB, A TEXAS-CHARTERED
SAVINGS BANK, as Collateral Agent (as defined herein).



--------------------------------------------------------------------------------

RECITALS:

 

WHEREAS, the Borrowers desire that Lenders make certain term loans to the
Borrowers to (i) provide in part funds necessary to refinance existing
indebtedness of the Borrowers and their Affiliates and (ii) pay fees and
expenses related to this Agreement and the other Operative Documents; and

 

WHEREAS, each Borrower desires to secure all of its Obligations under the
Financing Documents by granting to the Collateral Agent, for the benefit of the
Agents and Lenders, a security interest in and lien upon substantially all of
its personal and real property, including without limitation all of the
outstanding capital stock or other equity securities, as applicable, of each
Domestic Subsidiary and, to the extent provided herein, each Foreign Subsidiary;
and

 

WHEREAS, Holdings, as the direct owner of all of the issued and outstanding
capital stock or membership interests, as the case may be, of COMSYS IT and PFI,
and the indirect owner of all of the issued and outstanding capital stock or
membership interests, as the case may be, of COMSYS Services, Pure Solutions and
certain other Credit Parties, is willing to guarantee all of the Obligations of
the Borrowers to Lenders under the Financing Documents, and to grant to the
Collateral Agent, for the benefit of the Agents and Lenders, a first priority
security interest in and lien upon substantially all of its personal and real
property, including, without limitation, all of the outstanding capital stock or
other equity securities, as applicable, of each Domestic Subsidiary (including,
without limitation, all of the outstanding capital stock or membership interest,
as the case may be, of COMSYS IT and PFI) and, to the extent provided herein,
each Foreign Subsidiary; and

 

WHEREAS, each other Domestic Subsidiary of Holdings (including, without
limitation, PFI), other than the Borrowers, is willing to guaranty all of the
Obligations of the Borrowers to Lenders under the Financing Documents, and to
grant to the Collateral Agent, for the benefit of the Agents and Lenders, a
first priority security interest in and lien upon substantially all of its
personal and real property to the extent provided for herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrowers, Holdings, PFI, Lenders,
Collateral Agent and Administrative Agent agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Certain Defined Terms.

 

The following terms have the following meanings:

 

“2006 Equity Issuance” means an issuance by Holdings of shares of common stock
of Holdings that is consummated no later than February 15, 2006.

 

“2006 Equity Issuance Available Amount” means, as of any date of determination,
the Net Cash Proceeds received by Holdings in connection with the 2006 Equity
Issuance minus the

 

2



--------------------------------------------------------------------------------

sum of (i) the aggregate amount of such proceeds that have been previously used
by or have been committed to be used by the Credit Parties to consummate Series
A-1 Preferred Stock Redemptions, (ii) the aggregate amount of such proceeds that
have been used by, or have been committed to be used by, the Credit Parties to
consummate Permitted Acquisitions and (iii) the 2006 Equity Issuance Non-Net
Cash Proceeds Consideration Amounts with respect to all Permitted Acquisitions
consummated with Net Cash Proceeds of the 2006 Equity Issuance.

 

“2006 Equity Issuance Cash Consideration” has the meaning set forth in the
definition of 2006 Equity Issuance Non-Net Cash Proceeds Consideration Amount.

 

“2006 Equity Issuance Non-Net Cash Proceeds Consideration Amount” means, in the
event a Permitted Acquisition is consummated and any cash portion of such
consideration is deemed pursuant to a 2006 Equity Use Certificate to be paid
with Net Cash Proceeds of the 2006 Equity Issuance (such portion the “2006
Equity Issuance Cash Consideration”), an amount equal to (a) the total
consideration paid or payable in connection with such Permitted Acquisition
(including all Debt, liabilities and Contingent Obligations incurred or assumed
and, with respect to any Earnout or comparable payment obligation in connection
therewith, the aggregate amount reasonably expected to be paid by the Borrowers
in connection with such Earnout, as determined by Borrowers in their reasonable
business judgment, whether or not reflected on a consolidated balance sheet of
Borrowers and Target) minus (b) the 2006 Equity Issuance Cash Consideration.

 

“2006 Equity Use Certificate” has the meaning set forth in Section 2.1(c).

 

“Account Debtor” means “account debtor,” as defined in Article 9 of the UCC.

 

“Accounts” means “accounts” (as defined in Article 9 of the UCC) of the
Borrowers, including without limitation any and all rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

 

“Adjusted EBITDA” has the meaning as defined pursuant to the terms of the
Compliance Certificate.

 

“Affiliate” means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person and (iii) in the case of an
individual, the parents, children, siblings and spouse of such individual. As
used in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Agreement” means this Term Loan Credit Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any (i) investment company, trust, securitization vehicle
or conduit that is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business or (ii) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (i) and that, with respect to each of the preceding clauses
(i) and (ii), is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) a Person (other than a natural person) or an Affiliate of a Person
(other than a natural person) that administers or manages a Lender.

 

“Asset Disposition” means any sale, lease, exclusive and irrevocable license
granted other than in the ordinary course of business or other consensual
disposition by any Credit Party of any asset, but excluding dispositions of Cash
Equivalents.

 

“Assignee” has the meaning set forth in Exhibit A to this Agreement.

 

“Assignment Agreement” means an agreement substantially in the form of Exhibit A
hereto.

 

“Assignment of PS Purchase Agreement” means that certain Collateral Assignment
of Stock Purchase Agreement dated as of the PS Closing Date by and between the
Collateral Agent and COMSYS IT.

 

“Attempted 2005 Equity Issuance” means the attempted issuance by Holdings of
shares of common stock of Holdings, the proceeds of which were intended to be
used to repurchase all of the issued and outstanding Series A-1 Preferred Stock,
to repay a portion of the outstanding principal amount of the “Second Lien Term
Loan” and the “First Lien Loans” as such terms are defined in the Prior Credit
Agreement.

 

“Available Cash” means unrestricted cash on hand of the Borrowers and their
Subsidiaries as of the date of measurement held in Deposit Accounts in which
First Lien Agent has been granted a perfected first priority security interest
pursuant to a Deposit Account Control Agreement.

 

“Blocked Person” means any Person: (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (ii) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (iv) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (v) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrowers” has the meaning set forth in the Preamble to this Agreement.

 

4



--------------------------------------------------------------------------------

“Borrowing Base” means the “Borrowing Base”, as defined in the First Lien Credit
Agreement.

 

“Borrowing Base Certificate” means “Borrowing Base Certificate”, as defined in
the First Lien Credit Agreement.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Chicago are authorized by law to close and, in the case of a Business Day which
relates to a LIBOR Loan, a day on which dealings are carried on in the London
interbank eurodollar market.

 

“Capital Expenditures” has the meaning provided in the Compliance Certificate.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Cash Equivalents” means any Investment in (i) direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof, (ii) commercial paper rated at least A-1 by Standard &
Poor’s Ratings Service and P-1 by Moody’s Investors Services, Inc., (iii) demand
deposits and time deposits with, including certificates of deposit issued by,
any office located in the United States of any bank or trust company which is
organized under the laws of the United States or any State thereof and has
capital, surplus and undivided profits aggregating at least $500,000,000 and
which issues (or the parent of which issues) certificates of deposit or
commercial paper with a rating described in clause (ii) above, (iv) repurchase
agreements with respect to securities described in clause (i) above entered into
with an office of a bank or trust company meeting the criteria specified in
clause (iii) above, provided in each case that such Investment matures within
one (1) year from the date of acquisition thereof by any Credit Party, or
(v) any money market or mutual fund which invests only in the foregoing types of
investments and the liquidity of which is reasonably satisfactory to
Administrative Agent.

 

“Closing Checklist” means Annex B to this Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Collateral
Agent, for the benefit of Agents and Lenders, pursuant to the Security
Documents.

 

“Collateral Agent” means NexBank, SSB, a Texas-chartered savings bank, in its
capacity as collateral agent for the Administrative Agent and the Lenders
hereunder, as such capacity is established and subject to the provisions of
Article XI, and its successors in such capacity.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Holdings, appropriately completed and substantially in the form of
Exhibit C hereto.

 

“COMSYS IT” has the meaning set forth in the Preamble to this Agreement.

 

“COMSYS Limited” means COMSYS VMS Limited, a company formed under the laws of
England and Wales.

 

“COMSYS Services” has the meaning set forth in the Preamble to this Agreement.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other Person the
accounts of which would be consolidated with those of Holdings in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Contingent Obligations” means, with respect to any Person, any direct or
indirect liability of such Person: (i) with respect to any debt, lease, dividend
or other obligation of another Person if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreement relating thereto will be complied with, or that any holder of
such liability will be protected, in whole or in part, against loss with respect
thereto; (ii) with respect to any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; (iii) under any foreign exchange contract, currency swap
agreement, interest rate swap agreement or other similar agreement or
arrangement designed to alter the risks of such Person arising from fluctuations
in currency values or interest rates; (iv) to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement; or (v) for any obligation of another Person pursuant to any
agreement to purchase or otherwise acquire any obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to preserve the solvency, financial condition or level of
income of another Person. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if not
a fixed determinable amount, the maximum amount so guaranteed or otherwise
supported.

 

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with the Credit Parties, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Credit Party” means Holdings, PFI, each Borrower and each of their respective
Subsidiaries.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising and payable in the ordinary course of
business and except any working capital adjustment that may be required to be
paid in accordance with Section 1.4 of the PS Purchase Agreement, as in effect
on the PS Closing Date, (iv) all Capital Leases of such Person, (v) all
non-contingent obligations of such

 

6



--------------------------------------------------------------------------------

Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit or similar instrument, (vi) all equity securities of such
Person subject to repurchase or redemption on a date which is prior to the
Maturity Date at the option of the holder thereof, other than repurchases and
redemptions (a) as a result of a change of control with respect to such Person
or a sale of all or substantially all of the assets of such Person or (b) as a
result of a “Fundamental Change” or a “Change in Ownership” (in each case, as
defined in the Holdings Certificate of Designations), (vii) all obligations
secured by a Lien on any asset of such Person, whether or not such obligation is
otherwise an obligation of such Person, (viii) Earnouts and other similar
payment obligations including, without limitation, the PS Earnout (provided,
that, solely for purposes of determining compliance by the Credit Parties with
the respective financial covenants set forth in Article VII, as of any date of
determination, the amount of an Earnout or similar payment obligation shall be
deemed to be equal to the sum of, without duplication, (a) any liquidated
amounts actually due and owing on account of such Earnout or similar payment
obligation, to the extent not yet paid, and (b) all amounts reasonably expected
to be paid by the Borrowers, as determined by Borrowers in their reasonable
business judgment, in each case, during the immediately succeeding four
(4) fiscal quarter period), and (ix) all Debt of others Guaranteed by such
Person.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Second Lien Term Loan or
other credit accommodation, disbursement or reimbursement required pursuant to
the terms of any Financing Documents.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the UCC)
of any Credit Party.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Collateral Agent, among the Collateral Agent, any
Credit Party or any Subsidiary of any Credit Party maintaining a Deposit Account
at any bank, and such bank, which agreement provides that (x) such bank shall
comply with instructions originated by Collateral Agent directing disposition of
the funds in such Deposit Account without further consent by any Borrower or
such Credit Party (as applicable), and (y) such bank shall agree that it shall
have no Lien on, or right of setoff against, such Deposit Account or the
contents thereof, other than in respect of commercially reasonable fees and
other items reasonably and expressly consented to by Collateral Agent, and
containing such other terms and conditions as Collateral Agent may reasonably
require.

 

“Discharge of all First Lien Debt” has the meaning ascribed to it in the Second
Lien Intercreditor Agreement.

 

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is incorporated or otherwise organized under the laws
of a State of the United States of America.

 

7



--------------------------------------------------------------------------------

“Domestic Wholly-Owned Subsidiary” means any Domestic Subsidiary in which (other
than directors’ qualifying shares required by law) one hundred percent (100%) of
equity securities, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Borrower, or by one or more of the
other Domestic Wholly-Owned Subsidiaries, or both.

 

“Earnouts” means all “earnouts” and other unsecured liabilities of a Credit
Party arising under an agreement to make any deferred payment as a part of the
purchase consideration for a Permitted Acquisition, including performance
bonuses or consulting payments in any related services, employment or similar
agreement, in an amount that is subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of the Target.

 

“EBITDA” has the meaning as defined pursuant to the terms of the Compliance
Certificate.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by (a) Administrative Agent and (b) unless an Event of Default has occurred and
is continuing, the Funds Administrator (each such approval not to be
unreasonably withheld or delayed, and shall be deemed provided unless expressly
withheld by the Funds Administrator within five (5) Business Days of request
therefor); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include a Borrower or any Affiliates or Subsidiaries of any Borrower.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, injunctions, permits, licenses, agreements and
governmental restrictions, whether now or hereafter in effect, relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of Hazardous Materials into the environment, including
ambient air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials or the clean-up or other
remediation thereof.

 

“Equipment” means, collectively, “equipment” and “fixtures” (as each term is
defined in Article 9 of the UCC) of the Credit Parties and their respective
Subsidiaries.

 

“Equity Documents” means the Holdings Certificate of Designations and the
Holdings Charter.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Plan” means any “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Pension Plan), which any
Credit Party maintains, sponsors or contributes to, or, which is subject to
Section 412 of the Code or Title IV of ERISA, to which any Credit Party or any
member of the Controlled Group may have any liability, including any liability
by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five (5) years, or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

8



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 9.1.

 

“Excess Cash Flow” has the meaning provided in the Excess Cash Flow Certificate.

 

“Excess Cash Flow Certificate” means a certificate, duly executed by a
Responsible Officer of Holdings, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Existing Debt” means all Debt set forth in Annex C attached hereto to be repaid
in full in cash on the Closing Date.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
reasonably determined by Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated as of the Closing Date
between the Borrowers and the Collateral Agent.

 

“Financing Documents” means this Agreement, the Second Lien Term Notes, the
Security Documents, the Information Certificate, the Fee Letter, the Second Lien
Intercreditor Agreement, any subordination agreement to be entered into among an
Agent, the Borrowers and Holdings in connection with the Holdings Intercompany
Loan, the Assignment of PS Purchase Agreement, any fee letter between an Agent
and any Borrower relating to the transactions contemplated hereby and all other
documents, instruments and agreements contemplated herein or thereby and
executed concurrently by a Credit Party with or in favor of an Agent or the
Lenders in connection herewith or at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

“First Lien Agent” means Merrill Lynch, together with its successors and
assigns, solely in its capacity as agent for the First Lien Lender Parties under
the First Lien Debt Documents.

 

“First Lien Credit Agreement” means that certain Credit Agreement of even date
herewith, by and among the First Lien Agent, the First Lien Lenders, and the
Credit Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms of the Second Lien
Intercreditor Agreement.

 

“First Lien Debt” has the meaning set forth in the Second Lien Intercreditor
Agreement.

 

“First Lien Debt Documents” means the First Lien Credit Agreement and the
Financing Documents (as defined in the First Lien Credit Agreement), including
the exhibits and schedules thereto, and all agreements, documents and
instruments executed and delivered pursuant thereto

 

9



--------------------------------------------------------------------------------

or in connection therewith, in each case, as amended, restated, supplemented or
otherwise modified in accordance with the terms of the Second Lien Intercreditor
Agreement and this Agreement.

 

“First Lien Lender Parties” means the First Lien Agent and the First Lien
Lenders.

 

“First Lien Lenders” means each “Lender” under and as defined in the First Lien
Credit Agreement and any other lender thereunder, together with their respective
successors and assigns.

 

“First Lien Loans” means “Loans”, as such term is defined in the First Lien
Credit Agreement.

 

“First Lien Revolving Loans Outstanding” means the “Revolving Loans
Outstanding”, as defined in the First Lien Credit Agreement.

 

“First Lien Term Loan” means the “Term Loan”, as defined in the First Lien
Credit Agreement

 

“Fiscal Year” means a fiscal year of Holdings and its Subsidiaries, ending on
the Sunday closest to December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” has the meaning provided in the Compliance
Certificate.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary of such Person.

 

“Funds Administrator” has the meaning set forth in the Preamble to this
Agreement.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

10



--------------------------------------------------------------------------------

“Hazardous Materials” means (i) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
(ii) asbestos, (iii) polychlorinated biphenyls, (iv) petroleum, its derivatives,
by-products and other hydrocarbons, and (v) any other toxic, radioactive,
caustic or otherwise hazardous substance regulated under law.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personality,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Holdings” has the meaning set forth in the Recitals to this Agreement.

 

“Holdings Certificate of Designations” means that certain Certificate of
Designation of Preferences and Rights of Series A-1 Preferred Stock of Holdings
as in effect on the Closing Date.

 

“Holdings Charter” means that certain Amended and Restated Certificate of
Incorporation of Holdings, as in effect on Closing Date.

 

“Holdings Intercompany Loan” means an intercompany loan made by Holdings to
COMSYS IT with a portion of the Net Cash Proceeds received by Holdings in
connection with an issuance of shares of common stock of Holdings, the proceeds
of which shall be used promptly by COMSYS IT to repay a portion of the
outstanding principal amount of the First Lien Loans or, to the extent permitted
pursuant to the First Lien Credit Agreement, the Second Lien Term Loan, accrued
and unpaid interest on such prepaid portion and any applicable prepayment
premiums, which loan shall comply with Section 5.1(o) and be evidenced by a
promissory note that has been pledged to the Collateral Agent and delivered to
the First Lien Agent as contractual representative for the Collateral Agent
pursuant to the Second Lien Intercreditor Agreement (or, following the Discharge
of all First Lien Debt, the Collateral Agent) promptly upon the issuance
thereof, as security for the Obligations.

 

“Holdings Loans” means intercompany loans made by a Borrower to Holdings to the
extent that, at the time such loan is made, a Restricted Distribution from a
Borrower to Holdings would be permitted pursuant to Section 5.4 and provided
that (i) the proceeds of such loans are used for the purposes set forth in
Section 5.4, (ii) at the request of the Collateral Agent, such loans are
evidenced by promissory notes, the sole originally executed copy of which shall
be pledged to the Collateral Agent, for the benefit of the Agents and the
Lenders, and delivered to the First Lien Agent as contractual representative for
the Collateral Agent pursuant to the Second Lien Intercreditor Agreement (or,
following the Discharge of all First Lien Debt, the Collateral Agent) promptly
upon the issuance thereof, as security for the Obligations and (iii) such
Holdings Loans shall be treated as a Restricted Distribution for purposes of
this Agreement, including determining compliance with Section 5.4 and
Section 7.1.

 

11



--------------------------------------------------------------------------------

“Indemnitees” has the meaning set forth in Section 10.2.

 

“Information Certificate” means that certain Information Certificate of even
date herewith executed by each Credit Party and delivered to Administrative
Agent.

 

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, copyrights, technology, know-how and processes, and all
applications therefor, used in or necessary for the conduct of business by such
Person.

 

“Interest Period” means, as to any LIBOR Loan, (i) during the Primary
Syndication Period, the period commencing on the date such Second Lien Term Loan
is borrowed or continued as, or converted into, a LIBOR Loan and ending on the
date two (2) weeks thereafter and (ii) thereafter, the period commencing on the
date such Second Lien Term Loan is continued as, or converted into, a LIBOR Loan
and ending on the date one (1), two (2), three (3) or six (6) months thereafter,
or, if available to all Lenders, ending on the date nine (9) or twelve
(12) months thereafter, as selected by the Funds Administrator pursuant to
Section 2.3(f); provided, that: (a) if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day; (b) any Interest Period that
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of the calendar month at the end of such Interest Period; and (c) the Funds
Administrator may not select any Interest Period for a Second Lien Term Loan if,
after giving effect to such selection, the aggregate principal amount of such
Second Lien Term Loan having Interest Periods ending after any date on which an
installment of such Second Lien Term Loan is scheduled to be repaid would exceed
the aggregate principal amount of such Second Lien Term Loan scheduled to be
outstanding after giving effect to such repayment.

 

“Inventory” means “inventory” (as defined in Article 9 of the UCC) of the Credit
Parties.

 

“Investment” means any investment in any Person, whether by means of acquiring
or holding securities, capital contribution, loan, time deposit, advance,
Guarantee or otherwise.

 

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
codes, injunctions, permits, concessions, grants, franchises, governmental
agreements and governmental restrictions, whether now or hereafter in effect.

 

“Lender” means (i) each financial institution party hereto, (ii) each other
Eligible Assignee that becomes a party hereto pursuant to Section 12.6, and
(iii) subject to Section 12.6(a)(ii), the respective successors of all of the
foregoing, and “Lenders” means all of the foregoing.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
(i) the rate of interest which is identified and normally published by Bloomberg
Professional Service Page BBAM 1 as

 

12



--------------------------------------------------------------------------------

the offered rate for loans in U.S. dollars for the applicable Interest Period
under the caption British Bankers Association LIBOR Rates as of 11:00 a.m.
(London time), on the second full Business Day next preceding the first day of
such Interest Period (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by (ii) the difference of
one minus the daily average during such Interest Period of the aggregate maximum
reserve requirement (expressed as a decimal) then imposed under Regulation D of
the Board of Governors of the Federal Reserve System (or any successor thereto)
for “Eurocurrency Liabilities” (as defined therein). If Bloomberg Professional
Service no longer reports the LIBOR or Administrative Agent determines in good
faith that the rate so reported no longer accurately reflects the rate available
to Administrative Agent in the London Interbank Market or if such index no
longer exists or if Page BBAM 1 no longer exists or accurately reflects the rate
available to Administrative Agent in the London Interbank Market, Administrative
Agent may select a reasonable replacement index or replacement page, as the case
may be.

 

“LIBOR Loans” means any Second Lien Term Loans which accrue interest by
reference to the LIBOR, in accordance with the terms of this Agreement.

 

“LIBOR Margin” means 7.50% per annum.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement and the other
Financing Documents, a Credit Party shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

 

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds consisting
of cash, checks or other cash equivalent financial instruments (including Cash
Equivalents) received in connection with one or more related events under any
Property Insurance Policy or (ii) any award or other compensation consisting of
cash, checks or other cash equivalent financial instruments (including Cash
Equivalents) with respect to any condemnation of property (or any transfer or
disposition of property in lieu of condemnation), in each case, net of all fees,
costs and expenses incurred in connection with obtaining such proceeds, awards
or other compensation.

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the financial
condition, operations, business or properties of the Credit Parties taken as a
whole, (ii) the rights and remedies of Agents or Lenders under any Financing
Document, or the ability of any Credit Party to perform any of its material
obligations under any Financing Document to which it is a party,

 

13



--------------------------------------------------------------------------------

(iii) the legality, validity or enforceability of any Financing Document, or
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document or the value of any material Collateral.

 

“Maturity Date” means October 31, 2010.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7(b).

 

“Merger” means the merger of VTP, Inc., a Delaware corporation with and into
COMSYS Holding, Inc. with COMSYS Holding, Inc. as the surviving entity
consummated on September 30, 2004 in accordance with the terms of the Merger
Documents.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
July 19, 2004 among Holdings, VTP, Inc., a Delaware corporation, Venturi
Technology Partners, LLC, a North Carolina limited liability company, COMSYS
Holding, Inc., COMSYS IT and the shareholders of Holdings party thereto.

 

“Merger Documents” means the Merger Agreement, the Certificate of Merger
certified by the Secretary of State of the State of Delaware and all documents,
agreements and instruments executed in connection therewith.

 

“Merrill Lynch” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., and its successors.

 

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Credit Party or any member of the
Controlled Group may have any liability.

 

“Net Borrowing Availability” means “Net Borrowing Availability”, as defined in
the First Lien Credit Agreement.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by the Credit Party from or in respect of
such transaction or event (including proceeds of any non-cash proceeds of such
transaction), less (i) any out-of-pocket expenses incurred by such Person in
connection therewith and (ii) in the case of an Asset Disposition, (a) the
amount of any Debt secured by a Lien on the related asset and discharged from
the proceeds of such Asset Disposition, (b) any taxes paid or payable by such
Person in respect of such Asset Disposition and (c) any reserves for purchase
price adjustments and reserves against retained liabilities required to be
maintained in accordance with the documentation governing such Asset Disposition
and/or in accordance with GAAP.

 

“Notice of Borrowing” means a written notice of a Responsible Officer of the
Funds Administrator, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

 

14



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operative Documents” means the Financing Documents, the Merger Documents, the
PS Purchase Documents, the Venturi Staffing Purchase Agreement, the Equity
Documents and the First Lien Debt Documents.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability or members agreement).

 

“Participant” has the meaning set forth in Section 12.6(b).

 

“Payment Account” means the account specified in Section G of the Information
Certificate into which all payments by or on behalf of the Borrowers to
Administrative Agent under the Financing Documents shall be made, or such other
account as Administrative Agent shall from time to time specify by notice to the
Funds Administrator.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permanent Reserve” means the “Permanent Reserve”, as defined in the First Lien
Credit Agreement.

 

“Permitted Acquisition” means an acquisition by a Borrower of a Target that
satisfies all of the following conditions:

 

(1) The Administrative Agent shall receive not less than five (5) Business Days’
prior written notice of such acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such acquisition and
identify the anticipated closing date thereof;

 

(2) such acquisition shall be structured as (i) an asset acquisition by a
Borrower or a Domestic Wholly-Owned Subsidiary of a Borrower, (ii) a merger of
the applicable Target with and into a Borrower or a Domestic Wholly-Owned
Subsidiary of a Borrower, with such

 

15



--------------------------------------------------------------------------------

Borrower or such Subsidiary, as the case may be, as the surviving corporation in
such merger, (iii) a merger of a Wholly-Owned Subsidiary of a Borrower with and
into the applicable Target with the applicable Target as the surviving
corporation in such merger and as a Domestic Wholly-Owned Subsidiary of a
Borrower, or (iv) a purchase of one hundred percent (100%) of the Stock of the
applicable Target, which is a domestic entity, by a Borrower or a Domestic
Wholly-Owned Subsidiary of a Borrower;

 

(3) The Administrative Agent shall receive, not less than five (5) Business
Days’ prior to the consummation of such acquisition, a due diligence package,
reasonably satisfactory to it, which package shall include, without limitation,
the following with regard to the acquisition of any Target:

 

(a) pro forma financial projections for the Borrowers and their respective
Subsidiaries for the current and next two Fiscal Years;

 

(b) in the event Accounts of the applicable Target when aggregated with the
Accounts of the Borrowers, account for greater than ten percent (10%) of all
Accounts of the Borrowers (including such Target), a field exam with respect to
such Target (to the extent provided to the First Lien Agent);

 

(c) historical financial statements of the applicable Target for the three
(3) fiscal years prior to such acquisition (or, if such Target has not been in
existence for three (3) years, for each year such Target has existed or if such
historical financial statements do not exist, then such historical financial
statements as are available);

 

(d) a general description of the applicable Target’s business;

 

(e) pending material litigation involving the applicable Target;

 

(f) description of the proposed method of financing the acquisition, including
sources and uses;

 

(g) locations of all personal and real property of the applicable Target,
including the location of its chief executive office;

 

(h) a description of, and if requested by the Administrative Agent, copies of
all material agreements binding upon the applicable Target or any of its real
property;

 

(i) any other material due diligence information with respect to such
acquisition reasonably required by the Administrative Agent;

 

(j) if obtained in connection with the acquisition, Phase I Environmental
Reports and related information regarding any property owned, leased or
otherwise used by the applicable Target; and

 

(k) a financial due diligence report from a big four or other nationally
recognized accounting firm reasonably acceptable to the Administrative Agent
with respect to any Target whose Relative Contribution, as of the closing date
of such

 

16



--------------------------------------------------------------------------------

acquisition, would equal or exceed 20%. “Relative Contribution” means, with
respect to any Target, an amount (expressed as a percentage) equal to: (x) Pro
Forma EBITDA of such Target, divided by (y) Adjusted EBITDA of the Borrowers and
their Subsidiaries plus Pro Forma EBITDA of such Target;

 

(4) the Administrative Agent shall receive evidence reasonably satisfactory to
it that the applicable Target has had a positive Pro Forma EBITDA for the most
recent four fiscal quarter period ending prior to the acquisition date for which
financial statements are available;

 

(5) evidence that (a) the applicable Target has in place, with financially sound
and reputable insurers, public liability and property damage insurance with
respect to its business and properties against loss or damage of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in commercially reasonable amounts and (b) pursuant to
endorsements and/or assignments in form and substance reasonably satisfactory to
the Administrative Agent, (i) the Collateral Agent has been named as lender’s
loss payee, for its benefit and the benefit of the Lenders, in the case of
casualty insurance, and (ii) the Collateral Agent and each of the Lenders have
been named as additional insureds in the case of all liability insurance;

 

(6) the Collateral Agent, for the benefit of the Agents and Lenders, (a) is
granted a first priority perfected Lien (subject only to Permitted Liens) on all
real and personal property being acquired pursuant to such acquisition (and, in
the case of an acquisition involving the purchase of any applicable Target’s
capital stock, all of such capital stock shall be pledged to the Collateral
Agent for the benefit of the Agents and Lenders, and such Target shall guarantee
the Obligations and grant to the Collateral Agent, for the benefit of the Agents
and Lenders, a first priority perfected Lien (subject only to Permitted Liens)
on such Person’s assets) and (b) will be provided such other documents and
instruments as the Collateral Agent shall reasonably request, subject to the
Second Lien Intercreditor Agreement, to perfect or maintain the perfection of
its Lien on all real and personal property of the applicable Target, as the case
may be (including, without limitation, in the event any Target maintains
Collateral at any leased locations or in any warehouse facility, the Borrowers
shall use commercially reasonable efforts to obtain any landlord agreements
and/or bailee waivers in form and substance reasonably acceptable to the
Collateral Agent);

 

(7) (a) after giving effect to such acquisition and the incurrence of any Second
Lien Term Loans, other Debt or Contingent Obligations in connection therewith,
(i) no Default or Event of Default shall exist, (ii) the Credit Parties shall be
in compliance on a pro forma basis with the covenants set forth in Article VII
recomputed for the most recently ended quarter of the Credit Parties for which
information is available regarding the business being acquired, and (iii) the
Credit Parties shall demonstrate to the Administrative Agent projected pro forma
compliance with the covenants set forth in Article VII, for the twelve
(12) month period immediately following the consummation of the proposed
acquisition based on the combined operating results of the applicable Target and
of the Credit Parties and their Subsidiaries for the twelve (12) month period
ending on the last day of the month for which financial statements for the
applicable Target and for the Credit Parties are available (provided, that, for
purposes of the foregoing clauses (ii) and (iii), respectively, in determining
the Borrowers’ pro forma compliance with the covenants set forth in Article VII,
the maximum permitted ratio of Total Debt to

 

17



--------------------------------------------------------------------------------

Adjusted EBITDA at such time pursuant to Section 7.2 shall be deemed to be the
maximum permitted ratio at such time minus .25) and (b) prior to the Discharge
of all First Lien Debt, assuming for the purposes of this clause (b) only that
the total consideration paid or payable in connection with the consummation of
such acquisition (including all transaction costs, Debt and Contingent
Obligations incurred or assumed, as the case may be, in connection with such
acquisition, but excluding any portion of such total consideration (i) that is
to be paid with Net Cash Proceeds of any equity issuance by Holdings of common
stock of Holdings, or (ii) that is to be satisfied by the issuance by Holdings
of common stock of Holdings; provided, that, for purposes of determining the
amount of any Earnout incurred in connection with such acquisition, the amount
of such Earnout shall be deemed to be the aggregate amount reasonably expected
to be paid by the Borrowers in connection with such Earnout, as determined by
Borrowers in their reasonable business judgment) is to be paid in cash with
proceeds of Revolving Loans, both before and after giving pro forma effect to
such acquisition and the borrowing of such Revolving Loans, the Borrowers would
have Net Borrowing Availability of not less than $25,000,000 (provided, that,
for purposes of the foregoing clause (b), in determining Net Borrowing
Availability, the Permanent Reserve shall not be deducted in the calculation of
the Borrowing Base);

 

(8) all material consents necessary for such acquisition (including such
consents as the Administrative Agent deems reasonably necessary) have been
acquired and such acquisition shall have been approved by the applicable
Target’s board of directors or similar governing body;

 

(9) the applicable Target must be engaged in substantially the same type of
business as is currently conducted by the Borrowers;

 

(10) the Credit Parties’ computation of Pro Forma EBITDA shall comply with this
Agreement;

 

(11) subject to clause (6) above, as soon as practicable after the closing of
such acquisition, and in any event within ten (10) Business Days after such
closing, the Borrowers shall deliver copies of all documents executed in
connection with such acquisition to the Administrative Agent; and

 

(12) the total consideration paid or payable (including all transaction costs,
all Debt, liabilities and Contingent Obligations incurred or assumed and, with
respect to any Earnout or comparable payment obligation in connection therewith,
the aggregate amount reasonably expected to be paid by the Borrowers in
connection with such Earnout, as determined by Borrowers in their reasonable
business judgment, whether or not reflected on a consolidated balance sheet of
Borrowers and Target) for (i) any individual acquisition or group of related
acquisitions shall not exceed $25,000,000 and (ii) all acquisitions consummated
during the term of this Agreement shall not exceed $75,000,000 in the aggregate
for all such acquisitions.

 

An acquisition of a Target that does not otherwise satisfy all of the
requirements in clauses (1) through (12) above shall constitute a “Permitted
Acquisition” if consented to by the Administrative Agent; provided, that if an
acquisition of a Target does not satisfy clauses (3)(a), (3)(b), 3(c), 3(k),
(4), (7), (9) or (12) above, such acquisition shall only constitute a “Permitted

 

18



--------------------------------------------------------------------------------

Acquisition” if consented to by the Administrative Agent and the Required
Lenders. In the event that prior to the consummation of such acquisition, the
Borrowers obtain knowledge of any material change to any of the documents or
information previously provided pursuant to clauses (3)(a) through (c), (3)(k),
(4), (7) and (10) above, the Borrowers shall promptly notify the Administrative
Agent of such change.

 

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

 

“Permitted Liens” means Liens permitted pursuant to Section 5.2.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any government or agency or political subdivision thereof.

 

“PFI” has the meaning set forth in the Preamble to this Agreement.

 

“Primary Syndication Period” means a period commencing on the Closing Date and
ending on the date the Administrative Agent notifies the Funds Administrator
that it has completed the primary syndication of the Second Lien Term Loans
(which notice shall be delivered promptly after such primary syndication), which
date shall in no event be later than ninety (90) days following the Closing
Date.

 

“Prime Rate” means a variable per annum rate, as of any date of determination,
equal to the greater of (i) the Federal Funds Rate plus one-half of one percent
(0.50%) per annum and (ii) the rate of interest which is identified and normally
published by Bloomberg Professional Service Page Prime as the “Prime Rate” (or,
if more than one rate is published as the Prime Rate, then the highest of such
rates). Any change in Prime Rate will become effective as of the date the rate
of interest which is so identified as the “Prime Rate” is different from that
published on the preceding Business Day. If Bloomberg Professional Service no
longer reports the Prime Rate, or if such Page Prime no longer exists, or
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects an accurate determination of the prevailing Prime
Rate, Administrative Agent may select a reasonably comparable index or source to
use as the basis for the Prime Rate.

 

“Prime Rate Loans” means Second Lien Term Loans which accrue interest by
reference to the Prime Rate, in accordance with the terms of this Agreement.

 

“Prime Rate Margin” means 6.50% per annum.

 

“Prior COMSYS Credit Parties” means COMSYS IT and COMSYS Services and, prior to
the merger of COMSYS Holding, Inc. with and into COMSYS IT, COMSYS Holding,
Inc., a Delaware corporation.

 

19



--------------------------------------------------------------------------------

“Prior Credit Agreement” means that certain Term Loan Credit Agreement dated as
of September 30, 2004 by and among COMSYS IT and COMSYS Services, as the
borrowers, the other Credit Parties, the “Administrative Agent”, the “Collateral
Agent” and the “Lenders” (in each case, as defined therein), as the same was
amended from time to time prior to the date hereof.

 

“Prior Venturi Credit Parties” means Holdings, PFI and, prior to the merger of
Venturi Technology Partners, LLC with and into COMSYS Services, Venturi
Technology Partners, LLC, a North Carolina limited liability company.

 

“Pro Forma EBITDA” means (i) EBITDA attributable to each Permitted Acquisition
(with such pro forma adjustments as are reasonably acceptable to Administrative
Agent based upon data presented to Administrative Agent to its reasonable
satisfaction) consummated during the one (1) year period preceding the date of
determination calculated solely for a number of months immediately preceding the
consummation of the applicable Permitted Acquisition, which number equals twelve
(12) minus the number of months following the consummation of the applicable
Permitted Acquisition for which financial statements of Holdings and its
Subsidiaries have been delivered to Administrative Agent pursuant to
Section 4.1, and (ii) for purposes of determining compliance with the definition
of “Permitted Acquisition,” EBITDA of the Target of any proposed Permitted
Acquisition (adjusted with such pro forma adjustments as are reasonably
acceptable to Administrative Agent based upon data presented to Administrative
Agent to its reasonable satisfaction) calculated for the four (4) fiscal
quarters immediately preceding the consummation of the proposed Permitted
Acquisition.

 

“Property Insurance Policy” means any insurance policy maintained by any Credit
Party covering losses with respect to tangible real or personal property or
improvements or losses from business interruption.

 

“PS Additional Earnout” means all amounts payable by COMSYS IT, with respect to
the “Additional Earnout Payment” (as such term is defined in Section 1.5(b) of
the PS Purchase Agreement, as in effect on the PS Closing Date), to be paid in
accordance with Section 1.5(b) of the PS Purchase Agreement, as in effect on the
PS Closing Date.

 

“PS Annual Earnout” means the PS Year One Earnout, the PS Year Two Earnout
and/or the PS Year Three Earnout.

 

“PS Annual Earnout Payments” means all amounts payable by COMSYS IT in respect
of the PS Year One Earnout, the PS Year Two Earnout and/or the PS Year Three
Earnout.

 

“PS Closing Date” means October 31, 2005.

 

“PS Earnout” means the PS Year One Earnout, the PS Year Two Earnout, the PS Year
Three Earnout and the PS Additional Earnout.

 

“PS Earnout Period” means the PS Year One Earnout Period, the PS Year Two
Earnout Period and the PS Year Three Earnout Period.

 

20



--------------------------------------------------------------------------------

“PS Earnout Repayment Amount” means, with respect to any PS Earnout Period, the
amount by which the applicable PS Interim Earnout Payment made by a Credit Party
during such PS Earnout Period exceeds the applicable PS Annual Earnout Payment
required to be paid at the end of such PS Earnout Period.

 

“PS Earnout Repayment Event” means, with respect to any PS Earnout Period, a
determination in accordance with provisions of the PS Purchase Agreement, as in
effect on the PS Closing Date, that the PS Annual Earnout Payment required to be
paid at the end of such PS Earnout Period in accordance with Section 1.5(a)(i)
of the PS Purchase Agreement, as in effect on the PS Closing Date, is less than
the PS Interim Earnout Payment made by or on behalf of COMSYS IT during such PS
Earnout Period in accordance with Section 1.5(a)(v) of the PS Purchase
Agreement, as in effect on the PS Closing Date.

 

“PS Interim Earnout Payments” mean, with respect to each PS Earnout Period, each
“Interim Earnout Payment” (as such term is defined in Section 1.5(a)(v) of the
PS Purchase Agreement, as in effect on the PS Closing Date), paid in accordance
with Section 1.5(a)(v) of the PS Purchase Agreement, as in effect on the PS
Closing Date.

 

“PS Purchase Agreement” means that certain Stock Purchase Agreement dated as of
the PS Closing Date by and among COMSYS IT and the PS Seller.

 

“PS Purchase Documents” means the PS Purchase Agreement and all documents,
agreements and instruments executed in connection therewith.

 

“PS Seller” means the Eddie and Stephanie Lee Family Trust, as amended.

 

“PS Year One Earnout” means all amounts that are or may become payable by COMSYS
IT, with respect to the PS Year One Earnout Period in accordance with
Section 1.5(a)(i) of the PS Purchase Agreement, as in effect on the PS Closing
Date.

 

“PS Year One Earnout Period” means the “First Earnout Period” as such term is
defined in Section 1.5(a)(iii) of the PS Purchase Agreement, as in effect on the
PS Closing Date.

 

“PS Year Two Earnout” means all amounts that are or may become payable by COMSYS
IT, with respect to the PS Year Two Earnout Period in accordance with
Section 1.5(a)(i) of the PS Purchase Agreement, as in effect on the PS Closing
Date.

 

“PS Year Two Earnout Period” means the “Second Earnout Period” as such term is
defined in Section 1.5(a)(iii) of the PS Purchase Agreement, as in effect on the
PS Closing Date.

 

“PS Year Three Earnout” means all amounts that are or may become payable by
COMSYS IT, with respect to the PS Year Three Earnout Period in accordance with
Section 1.5(a)(i) of the PS Purchase Agreement, as in effect on the PS Closing
Date.

 

“PS Year Three Earnout Period” means the “Third Earnout Period” as such term is
defined in Section 1.5(a)(iii) of the PS Purchase Agreement, as in effect on the
PS Closing Date.

 

21



--------------------------------------------------------------------------------

“Pure Solutions” has the meaning set forth in the Preamble to this Agreement.

 

“Real Property” means real property of the Credit Parties or any of their
respective Subsidiaries, together with all buildings, structures and other
improvements thereon, and all licenses, easements and appurtenances related
thereto.

 

“Required Lenders” means at any time Lenders holding greater than fifty percent
(50%) of the aggregate outstanding principal balance of the Second Lien Term
Loans.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, Vice President of Finance, Senior Vice President – Corporate
Development or General Counsel of a Credit Party.

 

“Restricted Account” means each bank account of the Credit Parties labeled as a
“Restricted Account” on the Bank Account Schedule of the Information
Certificate, as in effect on the Closing Date.

 

“Restricted Distribution” means as to any Person (i) any dividend or other
distribution on any equity interest in such Person (except those payable solely
in its equity interests of the same class) or (ii) any payment on account of
(a) the purchase, redemption, retirement, defeasance, surrender or acquisition
of any equity interests in such Person or any claim respecting the purchase or
sale of any equity interest in such Person or (b) any option, warrant or other
right to acquire any equity interests in such Person.

 

“Second Lien Intercreditor Agreement” means that certain Intercreditor Agreement
of even date herewith, by and among the First Lien Agent, the Administrative
Agent, the Collateral Agent, the Lenders, the Credit Parties and their
Subsidiaries, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

 

“Second Lien Term Loan” has the meaning set forth in Section 2.1.

 

“Second Lien Term Loan Commitment Percentage” means, as to any Lender, the
percentage set forth opposite such Lender’s name on Annex A under the column
“Second Lien Term Loan Commitment Percentage,” or, if different, in the most
recent Assignment Agreement to which such Lender is a party.

 

“Second Lien Term Note” has the meaning set forth in Section 2.4.

 

“Security Documents” means any agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (i) Guarantees payment or performance
of all or any portion of the Obligations and/or (ii) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Collateral Agent for the benefit of the Agents and Lenders, as any or all of the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

22



--------------------------------------------------------------------------------

“Series A-1 Preferred Stock” means the “Series A-1 Preferred Stock” as defined
in the Holdings Certificate of Designations.

 

“Series A-1 Preferred Stock Redemption” means a redemption by Holdings (whether
in a single transaction or a series of transactions) of all or any portion of
(i) the Series A-1 Preferred Stock that has been issued and is outstanding prior
to the Closing Date and (ii) the Series A-1 Preferred Stock issued after the
Closing Date solely to the extent such Series A-1 Preferred Stock has been
issued as a dividend on Series A-1 Preferred Stock in accordance with the terms
of the Holdings Certificate of Designations.

 

“Series A-1 Preferred Stock Redemption Event” means the making of a Restricted
Distribution or a Holdings Loan, as the case may be, by COMSYS IT to Holdings
which is used or intended to be used by Holdings to consummate a Series A-1
Preferred Stock Redemption in accordance with the provisions of Section 5.4(h).

 

“Stated Rate” has the meaning set forth in Section 2.7(b).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, limited partnership or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions (without
regard to the occurrence of any contingency) are at the time directly or
indirectly owned by such Person. Unless otherwise specified, the term Subsidiary
shall refer to a Subsidiary of the Borrowers.

 

“Swap Contract” means any “swap agreement,” as defined in Section 101 of the
Bankruptcy Code, that is intended to provide protection against fluctuations in
interest or currency exchange rates.

 

“Target” means any Person or material group of assets (excluding a product line,
formula or recipe) acquired or proposed to be acquired pursuant to a Permitted
Acquisition.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Total Debt” has the meaning provided in the Compliance Certificate.

 

“Total Debt to Adjusted EBITDA Ratio” has the meaning provided in the Compliance
Certificate.

 

“Transaction” means all of the factual elements relevant to the expected Tax
treatment of any investment, entity, plan or arrangement contemplated pursuant
to this Agreement, and includes any series of steps carried out as part of a
plan.

 

“UCC” means the Uniform Commercial Code of the State of Illinois or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

23



--------------------------------------------------------------------------------

“Venturi Staffing Purchase Agreement” means that certain Stock Purchase
Agreement dated as of July 19, 2004, by and among Holdings, PFI, as the seller,
and Compass CS Inc., as the buyer, and all agreements, documents and instruments
executed in connection therewith.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of equity
securities, at the time as of which any determination is being made, is owned,
beneficially and of record, by a Borrower, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

 

Section 1.2 Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including without
limitation determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent (except for changes concurred with by the Borrowers’ independent
public accountants) with the most recent audited consolidated financial
statements of Holdings and its Consolidated Subsidiaries delivered to
Administrative Agent and each of the Lenders; provided that if (a) the Borrowers
shall object to determining compliance with the provisions of this Agreement on
such basis by written notice delivered to Administrative Agent and the Lenders
at the time of delivery of required financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) Administrative Agent
or the Required Lenders shall so object in writing by written notice delivered
to the Funds Administrator within sixty (60) days after delivery of such
financial statements, then such calculations shall be made on a basis consistent
with the most recent financial statements delivered by the Borrowers to the
Lenders as to which no such objection shall have been made. All amounts used for
purposes of financial calculations required to be made herein shall be without
duplication.

 

Section 1.3 Other Definitional Provisions.

 

References in this Agreement to “Articles,” “Sections,” “Annexes” or “Exhibits”
shall be to Articles, Sections, Annexes or Exhibits of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include,” “includes” and “including” shall be deemed to
be followed by “without limitation.” Except as otherwise specified herein,
references to any Person include the successors and assigns of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including,” respectively. References to any
statute or act shall include all related current regulations and all amendments
and any successor statutes, acts and regulations.

 

ARTICLE II

SECOND LIEN TERM LOANS

 

Section 2.1 Second Lien Term Loan.

 

(a) Second Lien Term Loan Amounts. On the terms and subject to the conditions
set forth herein, the Lenders hereby agree to make to the Borrowers on the
Closing Date a term loan in an original principal amount equal to $100,000,000
(the “Second Lien Term Loan”). Each

 

24



--------------------------------------------------------------------------------

Lender’s obligation to fund the Second Lien Term Loan shall be limited to such
Lender’s Second Lien Term Loan Commitment Percentage of the Second Lien Term
Loan, and no Lender shall have any obligation to fund any portion of the Second
Lien Term Loan required to be funded by any other Lender, but not so funded. The
obligation of each Lender to make the Second Lien Term Loan shall expire
concurrently with the making of the Second Lien Term Loan on the Closing Date.
The Borrowers shall not have any right to reborrow any portion of the Second
Lien Term Loan which is repaid or prepaid from time to time.

 

(b) Scheduled Repayments. The Borrowers shall repay the Second Lien Term Loan in
full on the Maturity Date.

 

(c) Mandatory Prepayments. There shall become due and payable and the Borrowers
shall prepay the Second Lien Term Loan in the following amounts and at the
following times:

 

(i) commencing with the Fiscal Year following the Fiscal Year in which the First
Lien Term Loan has been paid in full in cash (but, in any event, no earlier than
the Fiscal Year ending closest to December 31, 2006), and for so long as any
portion of the Second Lien Term Loan remains outstanding, on the ninety-fifth
(95th) day following the last day of each Fiscal Year, an amount equal to twenty
five percent (25%) of Excess Cash Flow, provided, that (i) until the Discharge
of all First Lien Debt, such prepayment shall only be required to be made if the
Net Borrowing Availability plus Available Cash, immediately before and
immediately after giving effect thereto, is greater than or equal to $20,000,000
(as such Net Borrowing Availability is determined by reference to the most
recent Borrowing Base Certificate delivered pursuant to this Agreement) and
(ii) if the Total Debt to Adjusted EBITDA Ratio calculated as of the last day of
any Fiscal Year is less than 2.00 to 1.00 for such Fiscal Year, then no
prepayment shall be required pursuant to this Section 2.1(c)(i) with respect to
such Fiscal Year (in each such case, Total Debt to Adjusted EBITDA Ratio shall
be determined by reference to the respective Compliance Certificate absent
demonstrable error);

 

(ii) on the date on which any Credit Party other than a Foreign Subsidiary (or
Collateral Agent as loss payee or assignee thereof) receives any payment which
constitutes Major Casualty Proceeds, an amount equal to the amount of such
payment (except to the extent such Major Casualty Proceeds are required to be
used to prepay or cash collateralize, as the case may be, the First Lien Loans
pursuant to Section 2.1(e) of the First Lien Credit Agreement); provided, that
such Credit Party, at its election, may either reinvest such payment within one
hundred twenty (120) days after the date of receipt of such Major Casualty
Proceeds or enter into a binding commitment to reinvest such payment within said
one hundred twenty (120) days (provided such Credit Party subsequently
consummates such reinvestment within one hundred eighty (180) days following the
receipt of such Major Casualty Proceeds), in productive assets then used or
usable in the business of such Credit Party, any Borrower or any Domestic
Wholly-Owned Subsidiary of any Borrower; provided further, that the aggregate
amount which may be reinvested by the Credit Parties pursuant to the preceding
proviso may not exceed $1,000,000 in any Fiscal Year. If the applicable Credit
Party does not intend to reinvest such payment, or if the time period set forth
in this sentence expires without such Credit Party having reinvested such
payment, the Borrowers shall prepay the Second Lien Term Loans in an amount
equal to such payment;

 

25



--------------------------------------------------------------------------------

(iii) (A) promptly upon receipt by any Credit Party of the proceeds from the
issuance and sale of any Debt securities or equity securities (other than
(1) proceeds of Debt securities expressly permitted pursuant to Section 5.1,
(2) proceeds of the issuance of equity securities by Holdings received on or
before the Closing Date, (3) proceeds from the issuance of equity securities to
current or former directors, employees or members of the management of any
Credit Party, (4) proceeds of the issuance of equity securities to Holdings or
any Subsidiary, (5) proceeds of the issuance of equity securities concurrently
used to finance the consummation of a Permitted Acquisition and (6) proceeds
from the issuance of common stock of Holdings described in clauses (B), (C) and
(D) of this Section 2.1(c)(iii)), an amount equal to one hundred percent
(100%) of the Net Cash Proceeds of such issuance and sale (except to the extent
such Net Cash Proceeds are required to be used to prepay or cash collateralize,
as the case may be, the First Lien Loans pursuant to Section 2.1(e) of the First
Lien Credit Agreement);

 

(B) in the event Holdings issues and sells common stock to be used to consummate
a Series A-1 Preferred Stock Redemption (other than any such issuance and sale
constituting the 2006 Equity Issuance), promptly upon receipt by Holdings of the
proceeds from such issuance and sale, an amount equal to fifty percent (50%) of
the Net Cash Proceeds of any such issuance and sale (except to the extent such
Net Cash Proceeds are required to be used to prepay or cash collateralize, as
the case may be, the First Lien Loans pursuant to Section 2.1(e) of the First
Lien Credit Agreement);

 

(C) in the event Holdings issues and sells common stock to be used to consummate
a Permitted Acquisition (other than any such issuance and sale constituting the
2006 Equity Issuance) that has been identified in a certificate executed by a
Responsible Officer of the Funds Administrator and delivered to Agent
contemporaneously therewith, promptly upon receipt by Holdings of such Net Cash
Proceeds, an amount equal to one hundred percent (100%) of such Net Cash
Proceeds (except to the extent such Net Cash Proceeds are required to be used to
prepay or cash collateralize, as the case may be, the First Lien Loans pursuant
to Section 2.1(e) of the First Lien Credit Agreement); provided, that,
notwithstanding the foregoing, Holdings or any other Credit Party may use such
Net Cash Proceeds within sixty (60) days after receipt thereof to consummate
such identified Permitted Acquisition, such use to reduce the amount of such
required prepayment on a dollar-for-dollar basis. If at any time following the
receipt of any such Net Cash Proceeds, the Credit Parties determine not to
consummate such Permitted Acquisition, or if the period set forth in the
immediately preceding sentence expires without the applicable Credit Parties
having consummated such Permitted Acquisition (or if the funds used to
consummate such Permitted Acquisition are not sufficient to reduce the amount of
such required prepayment to zero (0)), the Borrowers shall prepay the Loans in
an amount equal to the unused portion of such Net Cash Proceeds (except to the
extent such Net Cash Proceeds are required to be used to prepay or cash
collateralize, as the case may be, the First Lien Loans pursuant to
Section 2.1(e) of the First Lien Credit Agreement); and

 

(D) in the event the 2006 Equity Issuance is consummated, promptly upon receipt
by Holdings of the proceeds from the 2006 Equity Issuance, an amount equal to
one hundred percent (100%) of the Net Cash Proceeds of the 2006 Equity Issuance
(except to the extent such Net Cash Proceeds are required to be used to prepay
or cash collateralize, as

 

26



--------------------------------------------------------------------------------

the case may be, the First Lien Loans pursuant to Section 2.1(c)(iii)(D) or
Section 2.1(e) of the First Lien Credit Agreement); provided, that,
notwithstanding the foregoing, Holdings or any other Credit Party may allocate
any portion not exceeding the 2006 Equity Issuance Available Amount at the time
of such allocation within one hundred eighty (180) days after the 2006 Equity
Issuance is consummated to either (a) the consummation of Series A-1 Preferred
Stock Redemptions, and/or (b) the consummation of one or more Permitted
Acquisitions, in each case to the extent that such proposed use has been
identified in a certificate executed by a Responsible Officer of the Funds
Administrator and delivered to Agent within five (5) Business Days prior to such
use (each such certificate a “2006 Equity Use Certificate”), each such use to
concurrently reduce on a dollar-for-dollar basis the 2006 Equity Issuance
Available Amount. If the Credit Parties determine not to use any portion of the
2006 Equity Issuance Available Amount to consummate a Series A-1 Preferred Stock
Redemption or to consummate Permitted Acquisitions, or if the period set forth
in the immediately preceding sentence expires without the applicable Credit
Parties having expended the entire 2006 Equity Issuance Available Amount, the
Borrowers shall prepay the Loans in an amount equal to the 2006 Equity Issuance
Available Amount plus the 2006 Equity Issuance Non-Net Cash Proceeds
Consideration Amount to be applied as required pursuant to Section 2.1(e)
(except to the extent such Net Cash Proceeds are required to be used to prepay
or cash collateralize, as the case may be, the First Lien Loans pursuant to
Section 2.1(c)(iii)(D) or Section 2.1(e) of the First Lien Credit Agreement);
and

 

(iv) promptly upon receipt by any Credit Party (other than a Foreign Subsidiary)
of the proceeds of any Asset Disposition, an amount equal to one hundred percent
(100%) of the Net Cash Proceeds of such Asset Disposition (except to the extent
the proceeds of such Asset Disposition are required to be used to prepay or cash
collateralize, as the case may be, the First Lien Loans pursuant to
Section 2.1(e) of the First Lien Credit Agreement); provided, that no prepayment
shall be required pursuant to this Section 2.1(c)(iv) unless and until the
aggregate Net Cash Proceeds received during any Fiscal Year (commencing after
the Closing Date) from Asset Dispositions exceeds $1,000,000 (in which case all
Net Cash Proceeds in excess of such amount shall be used to make prepayments
pursuant to this Section 2.1(c)(iv)), and provided, that the recipient of such
Net Cash Proceeds may reinvest such Net Cash Proceeds, within one hundred twenty
(120) days after the date of receipt of such Net Cash Proceeds or enter into a
binding commitment to reinvest such payment within said one hundred twenty
(120) days (provided such Credit Party subsequently consummates such
reinvestment within one hundred eighty (180) days following the receipt of such
Net Cash Proceeds), in replacement assets of a kind then used or usable in the
business of such Credit Party, any Borrower or any Domestic Wholly-Owned
Subsidiary of any Borrower. If the applicable Credit Party does not intend to so
reinvest such Net Cash Proceeds, or if the period set forth in the immediately
preceding sentence expires without such Credit Party having reinvested such Net
Cash Proceeds, Borrowers shall prepay the Second Lien Term Loans in an amount
equal to such Net Cash Proceeds; and

 

(v) Simultaneously upon the occurrence of a Series A-1 Preferred Stock
Redemption Event, an amount equal to one hundred percent (100%) of the amount of
such Restricted Distribution or Holdings Loan made by COMSYS IT to Holdings in
accordance with Section 5.4(h).

 

27



--------------------------------------------------------------------------------

(d) Optional Prepayments. Following the Discharge of all First Lien Debt and
subject to the provisions of Section 2.1(e), the Borrowers may from time to
time, on at least one (1) Business Day’s prior written notice to the
Administrative Agent specifying the date and amount of such prepayment, prepay
the Second Lien Term Loan in whole or in part. No payment pursuant to this
Section 2.1(d) shall (except as reflected in any determination of Excess Cash
Flow), reduce the amount of any payment required by Section 2.1(c).

 

(e) All Prepayments. Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 2.3(f)(iv). All prepayments
of a Second Lien Term Loan shall be applied first to that portion of such Second
Lien Term Loan comprised of Prime Rate Loans and then to that portion of such
Second Lien Term Loan comprised of LIBOR Loans, in direct order of Interest
Period maturities. Notwithstanding anything to the contrary contained in this
Section 2.1, each holder of a Second Lien Term Note may elect not to have such
Lender’s Second Lien Term Loan Commitment Percentage of the Second Lien Term
Loan prepaid in the case of a mandatory prepayment pursuant to Section 2.1(c) by
notice to Administrative Agent received one (1) Business Day prior to the date
of such prepayment. The amount of any such prepayment which would have been
applied to the Second Lien Term Loan but for such elections shall be retained by
the Borrowers.

 

(f) The Funds Administrator, on behalf of the Borrowers, shall give prior
written notice to Administrative Agent at least one (1) Business day prior to
each mandatory prepayment pursuant to Section 2.1(c) and each voluntary
prepayment pursuant to Section 2.1(d) and Administrative Agent shall promptly
notify each Lender of such notice.

 

(g) Notwithstanding the foregoing or anything to the contrary set forth herein,
if all or any portion of the principal amount of the Second Lien Term Loan is
paid before the first (1st) anniversary of the Closing Date, whether voluntarily
or involuntarily, by acceleration or otherwise (other than any prepayment to the
extent required under subsection 2.1(c)(i)), then, on the date such prepayment
is made, the Borrowers shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, a prepayment premium equal to an amount determined by
multiplying the percentage set forth below corresponding to the date on which
the prepayment is, or is required to be, made by the amount of principal so
prepaid or required to be prepaid:

 

Period of Prepayment

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

Closing Date through and including the first anniversary of the Closing Date

   2.0%

After the first anniversary of the Closing Date through the third anniversary of
the Closing Date

   1.0%

 

28



--------------------------------------------------------------------------------

Section 2.2 [Intentionally Omitted].

 

Section 2.3 Interest, Interest Calculations and Certain Fees.

 

(a) Interest. From and following the Closing Date, depending upon the Borrowers’
election from time to time, subject to the terms hereof, to have portions of the
Second Lien Term Loans accrue interest determined by reference to the Prime Rate
or the LIBOR, the Second Lien Term Loans and the other Obligations shall bear
interest at the applicable rates set forth below:

 

(i) If a Prime Rate Loan, or any other Obligation other than a LIBOR Loan, then
at the sum of the Prime Rate plus the Prime Rate Margin, but in no event in
excess of the Maximum Lawful Rate.

 

(ii) If a LIBOR Loan, then at the sum of the LIBOR plus the LIBOR Margin, but in
no event in excess of the Maximum Lawful Rate.

 

(b) Collateral Monitoring Fee. Borrowers shall pay Collateral Agent a fully
earned and non-refundable collateral monitoring fee in the amount of $25,000 per
year, such fee to be paid in arrears, in quarterly installments on the last day
of each fiscal quarter.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

(e) Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Prime Rate Loan and the
first day of an Interest Period with respect to a LIBOR Loan shall be included
in the calculation of interest. The date of payment of a Prime Rate Loan and the
last day of an Interest Period with respect to a LIBOR Loan shall be excluded
from the calculation of interest. If a Second Lien Term Loan is repaid on the
same day that it is made, one (1) day’s interest shall be charged. Interest on
all Prime Rate Loans is payable in arrears on the first day of each month and on
the maturity of such Second Lien Term Loans, whether by acceleration or
otherwise. Interest on LIBOR Loans shall be payable on the last day of the
applicable Interest Period, unless the Interest Period is greater than three
(3) months, in which case interest will be payable on the last day of each three
(3) month interval. In addition, interest on LIBOR Loans is due on the maturity
of such Second Lien Term Loans, whether by acceleration or otherwise.

 

(f) LIBOR Provisions.

 

(i) LIBOR Election. All Second Lien Term Loans made on the Closing Date shall be
Prime Rate Loans and shall remain so until three (3) Business Days after the
Closing Date. Thereafter, the Funds Administrator may request that outstanding
portions of the Second Lien Term Loan be converted to LIBOR Loans and that all
or any portion of a LIBOR Loan be continued as a LIBOR Loan upon expiration of
the applicable Interest Period. Any such request will be made by submitting a
Notice of Borrowing to Administrative Agent. Once given, and except as provided
in clause (ii) below, a Notice of Borrowing shall be irrevocable and the
Borrowers shall be bound thereby. Upon the expiration of an Interest Period, in
the absence of a

 

29



--------------------------------------------------------------------------------

new Notice of Borrowing submitted to Administrative Agent not less than three
(3) Business Days prior to the end of such Interest Period, the LIBOR Loan then
maturing shall be automatically converted to a Prime Rate Loan. There may be no
more than eight (8) LIBOR Loans outstanding at any one time. Second Lien Term
Loans which are not requested as LIBOR Loans in accordance with this
Section 2.3(f)(i) shall be Prime Rate Loans. Administrative Agent will notify
Lenders, by telephonic or facsimile notice, of each Notice of Borrowing received
by Administrative Agent not less than two (2) Business Days prior to the first
day of the Interest Period of the LIBOR Loan requested thereby.

 

(ii) Inability to Determine LIBOR. In the event, prior to commencement of any
Interest Period relating to a LIBOR Loan, Administrative Agent shall determine
or be notified in writing by Required Lenders that adequate and reasonable
methods do not exist for ascertaining LIBOR, Administrative Agent shall promptly
provide notice of such determination to the Funds Administrator and Lenders
(which shall be conclusive and binding on the Borrowers and Lenders). In such
event (1) any request for a LIBOR Loan or for a conversion to or continuation of
a LIBOR Loan shall be automatically withdrawn and shall be deemed a request for
a Prime Rate Loan, (2) each LIBOR Loan will automatically, on the last day of
the then current Interest Period relating thereto, become a Prime Rate Loan and
(3) the obligations of Lenders to make LIBOR Loans shall be suspended until
Administrative Agent or Required Lenders determine that the circumstances giving
rise to such suspension no longer exist, in which event Administrative Agent
shall so notify the Funds Administrator and Lenders.

 

(iii) Illegality. Notwithstanding any other provisions hereof, if any Law,
treaty or directive or interpretation or application thereof shall make it
unlawful for any Lender to make, fund or maintain LIBOR Loans, such Lender shall
promptly give notice of such circumstances to Administrative Agent, the Funds
Administrator and the other Lenders. In such an event, (1) the commitment of
such Lender to convert Prime Rate Loans to LIBOR Loans shall be immediately
suspended and (2) such Lender’s outstanding LIBOR Loans shall be converted
automatically to Prime Rate Loans on the last day of the Interest Period thereof
or at such earlier time as may be required by law.

 

(iv) LIBOR Breakage Fee. Upon (i) any default by the Borrowers in making any
conversion into or continuation of any LIBOR Loan following the Funds
Administrator’s delivery to Administrative Agent of any applicable Notice of
Borrowing or (ii) any payment of a LIBOR Loan on any day that is not the last
day of the Interest Period applicable thereto (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise), the Borrowers
shall pay Administrative Agent, for the benefit of all Lenders that funded or
were prepared to fund any such LIBOR Loan, an amount equal to the amount of any
losses, expenses and liabilities (including, without limitation, any loss
(including interest paid) in connection with the re-employment of such funds)
that any Lender may sustain as a result of such default or such payment. For
purposes of calculating amounts payable to a Lender under this paragraph, each
Lender shall be deemed to have actually funded its relevant LIBOR Loan through
the purchase of a deposit bearing interest at LIBOR in an amount equal to the
amount of that LIBOR Loan and having a maturity and repricing characteristics
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection.

 

30



--------------------------------------------------------------------------------

(v) Increased Costs. If, after the Closing Date, the adoption of, or any change
in, any applicable Law or any change in the interpretation or administration of
any applicable Law by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency: (i) shall impose,
modify or deem applicable any reserve (including any reserve imposed by the
Board of Governors of the Federal Reserve System, or any successor thereto, but
excluding any reserve included in the determination of the LIBOR pursuant to the
provisions of this Agreement), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by any
Lender; or (ii) shall impose on any Lender any other condition affecting its
LIBOR Loans, its Second Lien Term Notes (if any) or its obligation to make LIBOR
Loans; and the result of anything described in clauses (i) above and (ii) is to
increase the cost to (or to impose a cost on) such Lender of making or
maintaining any LIBOR Loan, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or under its Second Lien Term
Notes (if any) with respect thereto, then upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Administrative Agent), the Borrowers shall pay
directly to such Lender such additional amount as will compensate such Lender
for such increased cost or such reduction, so long as such amounts have accrued
on or after the day which is one hundred eighty (180) days prior to the date on
which such Lender first made demand therefor.

 

(vi) Capital Adequacy. If any Lender shall reasonably determine that any change
in, or the adoption or phase-in of, any applicable law, rule or regulation
regarding capital adequacy, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or the
compliance by any Lender or any Person controlling such Lender with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Administrative Agent), the Borrowers shall pay to
such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is one hundred eighty (180) days prior to the date on
which such Lender first made demand therefor. Notwithstanding any other
provision of this Section 2.3(f)(vi) to the contrary, a Lender shall not demand
any payment referred to in this subsection if it shall not be the general policy
or practice of such Lender to demand similar compensation in similar
circumstances with respect to similarly situated borrowers under comparable
provisions of like credit agreements.

 

(vii) Replacement of Lenders. Within thirty (30) days after: (i) receipt by the
Funds Administrator of written notice and demand from any Lender (an “Affected
Lender”) for

 

31



--------------------------------------------------------------------------------

payment of additional amounts as provided in Sections 2.3(f)(v), 2.3(f)(vi) and
2.8, which demand shall not have been revoked; (ii) any default by a Lender in
its obligation to make Second Lien Term Loans hereunder, provided such default
shall not have been cured; or (iii) any failure by any Lender to consent to a
requested amendment, waiver or modification to any Financing Document to which
Required Lenders have already consented but the consent of each Lender, or each
Lender affected thereby, is required with respect thereto, the Borrowers may, at
their option, notify the Administrative Agent and such Affected Lender (or
defaulting or non-consenting Lender, as the case may be) of the Borrowers’
intention to obtain, at Borrowers’ expense, a replacement Lender (“Replacement
Lender”) for such Lender, which Replacement Lender shall be reasonably
satisfactory to the Administrative Agent. In the event the Borrowers obtain a
Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender (or defaulting or non-consenting Lender, as the
case may be) shall sell and assign its Second Lien Term Loans to such
Replacement Lender; provided, the Borrowers have reimbursed such Lender for all
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment. In the event that a replaced
Lender does not execute an Assignment Agreement pursuant to Section 12.6 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 2.3(f)(vii) and presentation to such
replaced Lender of an Assignment Agreement evidencing an assignment pursuant to
this Section 2.3(f)(viii), the Borrowers shall be entitled (but not obligated)
to execute such an Assignment Agreement on behalf of such replaced Lender, and
any such Assignment Agreement so executed by the Borrowers, the replacement
Lender and, to the extent required pursuant to Section 12.6, the Administrative
Agent, shall be effective for purposes of this Section 2.3(f)(vii) and
Section 12.6. Upon any such assignment and payment, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided, any rights of
such replaced Lender to indemnification hereunder shall survive as to such
replaced Lender.

 

(viii) Mitigation of Claims. Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 2.3(f)(v), 2.3(f)(vi) or 2.8, with
respect to such Lender, it will, if requested by the Borrowers, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Second Lien Term Loans affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending officer(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrowers or the rights
of any Lender pursuant to Sections 2.3(f)(v), 2.3(f)(vi) or 2.8.

 

Section 2.4 Second Lien Term Notes.

 

The portion of the Second Lien Term Loan made by each Lender shall be evidenced,
if so requested by such Lender, by a promissory note executed by each Borrower
(a “Second Lien Term Note”).

 

32



--------------------------------------------------------------------------------

Section 2.5 Intentionally Omitted.

 

Section 2.6 General Provisions Regarding Payment; Loan Account.

 

(a) All payments to be made by the Borrowers under any Financing Document,
including payments of principal and interest made hereunder, and all fees,
expenses, indemnities and reimbursements, shall be made without set-off or
counterclaim, in lawful money of the United States of America and in immediately
available funds. If any payment hereunder becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension. The Borrowers
shall make all payments in immediately available funds to the Payment Account
before noon (Chicago time) on the date when due.

 

(b) Administrative Agent shall maintain a loan account (the “Loan Account”) on
its books to record Second Lien Term Loans and all payments made on the Second
Lien Term Loans by the Borrowers. All entries in the Loan Account shall be made
in accordance with Administrative Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded on
Administrative Agent’s most recent printout or other written statement, shall be
conclusive and binding evidence of the amounts due and owing to Administrative
Agent by the Borrowers absent clear and convincing evidence to the contrary;
provided that any failure to so record or any error in so recording shall not
limit or otherwise affect the Borrowers’ duty to pay all amounts owing hereunder
or under any other Financing Document. Unless the Funds Administrator notifies
Administrative Agent in writing of any objection to any such printout or
statement (specifically describing the basis for such objection) within thirty
(30) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon the Borrowers in all respects as to all matters reflected
therein.

 

Section 2.7 Maximum Interest.

 

(a) In no event shall the interest contracted for, charged or received with
respect to the Second Lien Term Notes (if any) or any other obligations of the
Borrowers under any Financing Document exceed the maximum amount permitted under
the laws of the State of Illinois or of any other applicable jurisdiction.

 

(b) Notwithstanding anything to the contrary herein or elsewhere, if at any time
the rate of interest payable hereunder or under any Second Lien Term Note (if
any) or other Financing Document (the “Stated Rate”) would exceed the highest
rate of interest permitted under any applicable Law to be charged (the “Maximum
Lawful Rate”), then for so long as the Maximum Lawful Rate would be so exceeded,
the rate of interest payable shall be equal to the Maximum Lawful Rate;
provided, that if at any time thereafter the Stated Rate is less than the
Maximum Lawful Rate, the Borrowers shall, to the extent permitted by law,
continue to pay interest at the Maximum Lawful Rate until such time as the total
interest received is equal to the total interest which would have received had
the Stated Rate been (but for the operation of this provision) the interest rate
payable. Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.

 

33



--------------------------------------------------------------------------------

(c) In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the actual term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder or under any other
Financing Document in excess of the Maximum Lawful Rate, such excess amount
shall be applied to the reduction of the principal balance of the Second Lien
Term Loans or to other amounts (other than interest) payable hereunder or
thereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to the Borrowers.

 

(d) In computing interest payable with reference to the Maximum Lawful Rate
applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

 

Section 2.8 Taxes.

 

(a) All payments of principal and interest on the Second Lien Term Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, stamp, documentary, property or
franchise taxes and other taxes, fees, duties, levies, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, excluding
taxes imposed on or measured by an Agent’s or any Lender’s receipts, capital or
income by the jurisdiction under which such Agent or such Lender is organized or
conducts business (all non-excluded items being called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any applicable Law, rule or
regulation, then the Borrowers will: (a) pay directly to the relevant authority
the full amount required to be so withheld or deducted; (b) promptly forward to
the applicable Agent an official receipt or other documentation reasonably
satisfactory to such Agent evidencing such payment to such authority; and
(c) pay to the Administrative Agent for the account of Agents and Lenders such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Agent and each Lender will equal the full amount each
Agent and such Lender would have received had no such withholding or deduction
been required. If any Taxes are directly asserted against an Agent or any Lender
with respect to any payment received by such Agent or such Lender hereunder,
such Agent or such Lender may pay such Taxes and the Borrowers will promptly pay
such additional amounts (including any penalty, interest or expense) as is
necessary in order that the net amount received by such Person after the payment
of such Taxes (including any Taxes on such additional amount) shall equal the
amount such Person would have received had such Taxes not been asserted so long
as such amounts have accrued on or after the day which is one hundred eighty
(180) days prior to the date on which such Agent or such Lender first made
demand therefor.

 

(b) If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Administrative Agent, for the account of Agents
and the respective Lenders, the required receipts or other required documentary
evidence, the Borrowers shall indemnify the applicable Agent and Lenders for any
incremental Taxes, interest or penalties that may become payable by such Agent
or any Lender as a result of any such failure.

 

34



--------------------------------------------------------------------------------

(c) Each Lender that (i) is organized under the laws of a jurisdiction other
than the United States of America and (ii)(A) is a party hereto on the Closing
Date or (B) becomes an assignee of an interest under this Agreement under
Section 12.6(a) after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) shall execute and deliver to the
Funds Administrator and Administrative Agent one or more (as the Funds
Administrator or Administrative Agent may reasonably request) Forms W-8ECI,
W-8BEN, W-8IMY (as applicable) or other applicable form, certificate or document
prescribed by the United States Internal Revenue Service certifying as to such
Lender’s entitlement to exemption from withholding or deduction of Taxes. The
Borrowers shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 to the extent that the obligation to pay such additional
amounts would not have arisen but for the failure of such Lender to comply with
this paragraph.

 

Section 2.9 Appointment of the Funds Administrator.

 

(a) The Borrowers maintain an integrated cash management system reflecting their
interdependence on one another and the mutual benefits shared among them as a
result of their respective operations. In order to efficiently fund and operate
their respective businesses and minimize the number of borrowings which they
will make under this Agreement and thereby reduce the administrative costs and
record keeping required in connection therewith, including the necessity to
enter into and maintain separately identified and monitored borrowing
facilities, the Borrowers have requested, and the Agents and the Lenders have
agreed that, subject to Article XIII, all Second Lien Term Loans will be
advanced to and for the account of the Borrowers on a joint and several basis
pursuant to the instructions set forth in Section G of the Information
Certificate. Each Borrower hereby acknowledges that it will be receiving a
direct benefit from the Second Lien Term Loan made pursuant to this Agreement.

 

(b) Each Borrower hereby designates, appoints, authorizes and empowers the Funds
Administrator as its agent to act as specified in this Agreement and each of the
other Financing Documents and the Funds Administrator hereby acknowledges such
designation, authorization and empowerment, and accepts such appointment. Each
Borrower hereby irrevocably authorizes and directs the Funds Administrator to
take such action on its behalf under the provisions of this Agreement and the
other Financing Documents, and any other instruments, documents and agreements
referred to herein or therein, and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Funds Administrator by the respective terms and provisions hereof and
thereof, and such other powers as are reasonably incidental thereto, including,
without limitation, to take the following actions for and on such Borrower’s
behalf (it being agreed that each Borrower retains the right to act for itself):

 

(i) to submit on behalf of each Borrower Notices of Borrowing to the
Administrative Agent in accordance with the provisions of this Agreement;

 

(ii) to receive on behalf of each Borrower the proceeds of the Second Lien Term
Loans in accordance with the provisions of this Agreement, such proceeds to be
disbursed to or for the account of the applicable Borrower as soon as
practicable after its receipt thereof; and

 

35



--------------------------------------------------------------------------------

(iii) to submit on behalf of each Borrower all certificates, notices and other
communications given or required to be given hereunder.

 

The Funds Administrator is further authorized and directed by each Borrower to
take all such actions on behalf of such Borrower necessary to exercise the
specific powers granted in clauses (i) through (iii) above and to perform such
other duties hereunder and under the other Financing Documents, and deliver such
documents as delegated to or required of the Funds Administrator by the terms
hereof or thereof.

 

(c) The administration by the Agents and the Lenders of the credit facility
under this Agreement as a co-borrowing facility with a funds administrator in
the manner set forth herein is solely as an accommodation to the Borrowers and
at their request and no Agent nor any Lender shall incur any liability to any
Borrower as a result thereof. The Administrative Agent shall be entitled to rely
upon, and shall be fully protected in relying upon, any Notice of Borrowing or
similar notice believed by the Administrative Agent in good faith to be genuine.
The Administrative Agent may assume that each Person executing and delivering
any notice in accordance herewith was duly authorized.

 

ARTICLE III

REPRESENTATION AND WARRANTIES

 

To induce Agents and Lenders to enter into this Agreement and to make the Second
Lien Term Loans and other credit accommodations contemplated hereby, each Credit
Party that is a party hereto hereby represents and warrants to Agents and each
Lender that:

 

Section 3.1 Existence and Power.

 

Each Credit Party is an entity as specified on the Information Certificate, duly
organized, validly existing and in good standing (or, with respect to any
Subsidiary that is a Foreign Subsidiary, licensed and authorized to conduct its
business and otherwise in the applicable foreign jurisdiction’s equivalent to
good standing) under the laws of the jurisdiction specified on the Information
Certificate, has an organizational identification number (if any) as specified
on the Information Certificate, and has all powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except where the failure to have such powers,
licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party is qualified to do
business as a foreign entity in each jurisdiction in which it is required to be
so qualified (or, with respect to any Subsidiary that is a Foreign Subsidiary,
authorized to conduct its business and otherwise in the applicable foreign
jurisdiction’s equivalent to good standing), which jurisdictions as of the
Closing Date are specified on the Information Certificate, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.2 Organization and Governmental Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in

 

36



--------------------------------------------------------------------------------

respect of, or filing with, any governmental body, agency or official (other
than (a) routine corporate, tax, ERISA, intellectual property, environmental
filings and other filings from time to time necessary in connection with the
conduct of such Credit Party’s business in the ordinary course, and
(b) recordings and filings in connection with the Liens granted to the
Collateral Agent under the Financing Documents) and do not violate, conflict
with or cause a breach or a default under any provision of applicable Law or of
the Organizational Documents of any Credit Party or of any agreement, judgment,
injunction, order, decree or other instrument binding upon it, except for such
failures to file, violations, conflicts, breaches or defaults as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.3 Binding Effect.

 

Each of the Operative Documents to which any Credit Party is a party constitutes
a valid and binding agreement or instrument of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.4 Capitalization.

 

The authorized equity securities of each of the Credit Parties as of the Closing
Date is as set forth on the Information Certificate. All issued and outstanding
equity securities of each of the Credit Parties are duly authorized and validly
issued, fully paid, nonassessable, and, solely with respect to the equity
securities of PFI, each Borrower and each of their respective Subsidiaries, free
and clear of all Liens other than those in favor of Collateral Agent for the
benefit of Agents and Lenders, and Liens permitted pursuant to Section 5.2(d)
and Section 5.2(h), and all such equity securities of each Credit Party were
issued in compliance with all applicable state, federal and foreign laws
concerning the issuance of securities. The identity of the holders of the equity
securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on the Information Certificate. Holdings
owns all of the issued and outstanding equity securities of COMSYS IT and PFI.
COMSYS IT owns all of the issued and outstanding equity securities of COMSYS
Services, Pure Solutions and COMSYS Limited. No shares of the capital stock or
other equity securities of any Credit Party, other than those described above,
are issued and outstanding. Except as set forth on the Information Certificate,
as of the Closing Date there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party of any equity securities of
any such entity.

 

Section 3.5 Financial Information.

 

(a) The consolidated balance sheet of Holdings and its Consolidated Subsidiaries
as of January 2, 2005 and the related consolidated statements of operations,
stockholders’ equity (or comparable calculation, if such Person is not a
corporation) and cash flows for the fiscal year then ended, reported on by
Ernst & Young LLP, copies of which have been delivered to Administrative Agent,
fairly present, in all material respects, in conformity with GAAP, the
consolidated financial position of Holdings and its Consolidated Subsidiaries as
of such date and their consolidated results of operations, changes in
stockholders’ equity (or comparable calculation) and cash flows for such period.

 

37



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of Holdings and its Consolidated
Subsidiaries as of October 30, 2005 and the related unaudited consolidated
statements of operations and cash flows for the ten (10) months then ended,
copies of which have been delivered to Administrative Agent, fairly present, in
all material respects, in conformity with GAAP applied on a basis consistent
with the financial statements referred to in Section 3.5(a), the consolidated
financial position of Holdings and its Consolidated Subsidiaries as of such date
and their consolidated results of operations and cash flows for the ten
(10) months then ended (subject to normal year-end adjustments and the absence
of footnote disclosures).

 

(c) The pro forma balance sheet of Holdings and its Consolidated Subsidiaries as
of October 30, 2005, a copy of which has been delivered to Administrative Agent,
fairly presents, in all material respects, in conformity with GAAP applied on a
basis consistent with the financial statements referred to in Section 3.5(a),
the consolidated financial position of Holdings and its Consolidated
Subsidiaries as of such date, adjusted to give effect (as if such events had
occurred on such date) to (i) the transactions contemplated by the Operative
Documents, (ii) the making of the Second Lien Term Loans, (iii) the application
of the proceeds therefrom as contemplated by the Operative Documents and
(iv) the payment of all legal, accounting and other fees related thereto to the
extent known at the time of the preparation of such balance sheet. As of the
date of such balance sheet and the date hereof, no Credit Party had or has any
material liabilities, contingent or otherwise, including liabilities for taxes,
long-term leases or forward or long-term commitments, which are not properly
reflected on such balance sheet in conformity with GAAP.

 

(d) [Intentionally omitted.]

 

(e) Since January 2, 2005, there has been no material adverse change in the
business, operations, properties or condition (financial or otherwise) of
Holdings and its Consolidated Subsidiaries taken as a whole.

 

(f) Except as contemplated and permitted by this Agreement, and other than
administrative and other ministerial activities related to (i) its investments
in COMSYS IT and PFI, (ii) the maintenance of its corporate existence, and
(iii) the performance of its obligations under the Operative Documents to which
it is a party and any other agreement to which it is a party, to the extent not
otherwise prohibited by this Agreement, Holdings has no significant assets or
liabilities (other than the equity securities of COMSYS IT and PFI and the
Holdings Intercompany Loan).

 

Section 3.6 Litigation.

 

There is no action, suit or proceeding pending against, or to any Credit Party’s
knowledge threatened against or affecting, any Credit Party or, to any Credit
Party’s knowledge (without any inquiry), any party to any Operative Document
other than a Credit Party, before any court or arbitrator or any governmental
body or agency in which a decision could reasonably be expected to be determined
adversely to such Credit Party and have a Material Adverse Effect or which in
any manner draws into question the validity of any of the Operative Documents.

 

38



--------------------------------------------------------------------------------

Section 3.7 Ownership of Property.

 

Each Credit Party is the lawful owner of, has good title to and is in lawful
possession of, or has valid leasehold interests in, all material properties and
other assets (real or personal, tangible, intangible or mixed) purported to be
owned or leased (as the case may be) by such Person on the pro forma balance
sheet referred to in Section 3.5(c), except as disposed of in the ordinary
course of business.

 

Section 3.8 No Default.

 

No Default or Event of Default has occurred and is continuing and no Credit
Party is in breach or default under or with respect to any contract, agreement,
lease or other instrument to which it is a party or by which its property is
bound or affected, which breach or default could reasonably be expected to have
a Material Adverse Effect.

 

Section 3.9 Labor Matters.

 

As of the Closing Date, there are no strikes or other labor disputes pending or,
to any Credit Party’s knowledge, threatened against any Credit Party. Hours
worked and payments made to the employees of the Credit Parties in the United
States have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters in any material respect. All payments
due from the Credit Parties, or for which any claim may be made against any of
them, on account of wages and employee and retiree health and welfare insurance
and other benefits have been paid or accrued as a liability on their books, as
the case may be. The consummation of the transactions contemplated by the
Financing Documents and the other Operative Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.

 

Section 3.10 Regulated Entities.

 

No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940. No Credit Party is a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

 

Section 3.11 Margin Regulations.

 

None of the proceeds from the Second Lien Term Loans have been or will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any Margin Stock or for any other
purpose which might cause any of the Second Lien Term Loans to be considered a
“purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board.

 

39



--------------------------------------------------------------------------------

Section 3.12 Compliance With Laws; Anti-Terrorism Laws.

 

(a) Each Credit Party and each of its Subsidiaries is in compliance with the
requirements of all applicable Laws, except for such noncompliance as could not
reasonably be expected to have a Material Adverse Effect.

 

(b) None of the Credit Parties, their Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or
is controlled by a Blocked Person, (iv) is acting for or on behalf of a Blocked
Person, (v) is associated with a Blocked Person or (vi) is providing material,
financial or technological support or other services to or in support of acts of
terrorism of a Blocked Person. No Credit Party nor, to the knowledge of any
Credit Party, any of its Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(x) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(y) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law.

 

Section 3.13 Taxes.

 

Except to the extent subject to a Permitted Contest, all Federal, state and
local tax returns, reports and statements required to be filed by or on behalf
of each Credit Party have been filed with the appropriate governmental agencies
in all jurisdictions in which such returns, reports and statements are required
to be filed, and all material Taxes (including real property Taxes) and other
material charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof. Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid. Except to the extent subject to a
Permitted Contest, all Federal and state returns have been filed by each Credit
Party for all periods for which returns were due with respect to employee income
tax withholding, social security and unemployment taxes, and the amounts shown
thereon to be due and payable have been paid in full or adequate provisions
therefor have been made. All payroll, employee income and other employment
related Taxes required to be paid by each Credit Party have been paid.

 

Section 3.14 Compliance with ERISA.

 

(a) Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code is so qualified, and the United States Internal
Revenue Service has issued a favorable determination letter with respect to each
such ERISA Plan which may be relied on currently. No Credit Party has incurred
liability for any material excise tax under Sections 4971 through 5000 of the
Code.

 

40



--------------------------------------------------------------------------------

(b) During the thirty-six (36) month period prior to the Closing Date, (i) no
steps have been taken to terminate any Pension Plan under Section 4041(c) or
4042 of ERISA and (ii) no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could result in the incurrence by any Credit Party of any
liability, fine or penalty which could reasonably be expected to result in a
Material Adverse Effect. No Credit Party has incurred liability to the PBGC
(other than for current premiums) with respect to any employee Pension Plan in
an amount which could reasonably be expected to result in a Material Adverse
Effect. All contributions (if any) have been made on a timely basis to any
Multiemployer Pension Plan that are required to be made by any Credit Party or
any other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable Law; no Credit Party nor any
member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Pension Plan which could reasonably be expected to result in a
Material Adverse Effect, incurred any withdrawal liability with respect to any
such plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan which could reasonably be
expected to result in a Material Adverse Effect, and no condition has occurred
which, if continued, could reasonably be expected to result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Pension Plan is
in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent which could reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.15 Brokers.

 

Except as set forth in the Information Certificate, no broker, finder or other
intermediary has brought about the obtaining, making or closing of the
transactions contemplated by the Operative Documents, and no Credit Party has or
will have any obligation to any Person in respect of any finder’s or brokerage
fees in connection herewith or therewith.

 

Section 3.16 Related Transactions.

 

The transactions contemplated by the First Lien Debt Documents and the other
Operative Documents to be consummated on or prior to the date hereof have been
so consummated (including without limitation the disbursement and transfer of
all funds in connection therewith) in all material respects pursuant to the
provisions of the applicable Operative Documents, true and complete copies of
which have been delivered to Administrative Agent, and in compliance with all
applicable provisions of Law.

 

Section 3.17 Employment, Equityholders and Subscription Agreements.

 

Except for the Operative Documents and the other agreements set forth in the
Information Certificate, as of the Closing Date there are no (i) employment
agreements covering the management of any Credit Party, (ii) collective
bargaining agreements or other labor agreements covering any employees of any
Credit Party, (iii) agreements for managerial,

 

41



--------------------------------------------------------------------------------

consulting or similar services to be provided to any Credit Party pursuant to
which such Credit Party has a contractual obligation to make payments in excess
of $200,000 or (iv) agreements regarding any Credit Party, its assets or
operations or any investment therein to which any of its equityholders is a
party or by which it is bound.

 

Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials.

 

(a) No Hazardous Materials are located on any properties now or previously
owned, leased or operated by any Credit Party or have been released into the
environment, or deposited, discharged, placed or disposed of at, on, under or
near any of such properties in a manner that would require the taking of any
action under any Environmental Law and which could reasonably be expected to
have a Material Adverse Effect. No portion of any such property is being used,
or has been used at any previous time, for the disposal, storage, treatment,
processing or other handling of Hazardous Materials in violation of any
Environmental Law, which could reasonably be expected to have a Material Adverse
Effect, nor is any such property affected by any Hazardous Materials
Contamination which, in the case of any of the foregoing, would reasonably be
expected to have a Material Adverse Effect.

 

(b) No underground storage tanks are located on any properties now or previously
owned, leased or operated by any Credit Party, or were located on any such
property and subsequently removed or filled, which would reasonably be expect to
have a Material Adverse Effect.

 

(c) No notice, notification, demand, request for information, complaint,
citation, summons, investigation, administrative order, consent order and
agreement, litigation or settlement with respect to Hazardous Materials or
Hazardous Materials Contamination is in existence or, to any Borrower’s
knowledge, proposed, threatened or anticipated with respect to or in connection
with the operation of any properties now or previously owned, leased or operated
by any Credit Party, which, in the case of any of the foregoing, would
reasonably be expected to have a Material Adverse Effect. All such properties
and their existing and prior uses, and any disposal of Hazardous Materials from
any thereof, comply and at all times have complied with all Environmental Laws
except for any non-compliance that would not reasonably be expected to have a
Material Adverse Effect. There is no condition on any of such properties which
is in violation of any Environmental Laws and no Credit Party has received any
communication from or on behalf of any governmental authority that any such
condition exists which would reasonably be expected to have a Material Adverse
Effect.

 

(d) There has been no material environmental investigation, study, audit, test,
review or other analysis conducted of which any Credit Party has knowledge in
relation to the current or prior business of such Credit Party or any property
or facility now or previously owned, leased or operated by any Credit Party
which has not been delivered to Administrative Agent.

 

(e) For purposes of this Section 3.18, each Credit Party shall be deemed to
include any business or business entity (including a corporation) which is, in
whole or in part, a predecessor of such Credit Party and for which such Credit
Party would have liability under Environmental Law.

 

42



--------------------------------------------------------------------------------

Section 3.19 Intellectual Property.

 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party, and all such Intellectual
Property existing as of the Closing Date and registered with the U.S.
government, any foreign government or any agency or department thereof is set
forth on the Information Certificate. All material Intellectual Property of each
Credit Party is fully protected and/or duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances. To each Credit Parties’ knowledge, each Credit Party
conducts its business without infringement or claim of infringement of any
Intellectual Property rights of others and there is no infringement or claim of
infringement by others of any Intellectual Property rights of any Credit Party,
which infringement or claim of infringement could reasonably be expected to have
a Material Adverse Effect.

 

Section 3.20 Real Property Interests.

 

Except for the ownership, leasehold or other interests set forth in the
Information Certificate, no Credit Party has, as of the Closing Date, any
ownership, leasehold or other interest in real property.

 

Section 3.21 Solvency.

 

The Credit Parties taken as a whole, after giving effect to their rights of
contribution: (a) own and will own assets the fair saleable value of which are
(i) greater than the total amount of their liabilities (including contingent
liabilities) and (ii) greater than the amount that will be required to pay the
probable liabilities of their then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to them; (b) have capital that is not unreasonably small in
relation to their business as presently conducted or after giving effect to any
contemplated transaction; and (c) do not intend to incur and do not believe that
they will incur debts beyond their ability to pay such debts as they become due.

 

Section 3.22 Full Disclosure.

 

None of the information (financial or otherwise) furnished by or on behalf of
any Credit Party to any Agent or any Lender in connection with the consummation
of the transactions contemplated by the Operative Documents, including without
limitation the information set forth in the Information Certificate, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
the light of the circumstances under which such statements were made. All
financial projections delivered to Administrative Agent and the Lenders have
been prepared on the basis of the assumptions stated therein. Such projections
represent the Credit Parties’ best estimate of the Credit Parties’ future
financial performance and such assumptions are believed by the Credit Parties to
be fair in light of current business conditions; provided that the Credit
Parties can give no assurance that such projections will be attained.

 

43



--------------------------------------------------------------------------------

Section 3.23 Representations and Warranties Incorporated from Other Operative
Documents.

 

As of the Closing Date, each of the representations and warranties made in the
Operative Documents by each of the Credit Parties thereto and, to the Credit
Parties’ knowledge, each of the representations and warranties made in the
Operative Documents by each party other than a Credit Party, is true and correct
in all material respects, and such representations and warranties are hereby
incorporated herein by reference with the same effect as though set forth in
their entirety herein, as qualified therein, except to the extent that such
representation or warranty relates to a specific date, in which case such
representation and warranty shall be true as of such earlier date.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Each Credit Party that is a party hereto agrees that, so long as any Obligation
remains outstanding:

 

Section 4.1 Financial Statements and Other Reports.

 

The Credit Parties will maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in accordance with GAAP and to provide the information
required to be delivered to the Lenders hereunder, and will deliver to
Administrative Agent, and, in the case of the deliveries required by paragraphs
(a) through (f) and (l) through (s), with adequate copies for each Lender:

 

(a) as soon as practicable and in any event within thirty (30) days after the
end of each fiscal month (including the last month of Holdings’ Fiscal Year), a
consolidated balance sheet of Holdings and its Consolidated Subsidiaries as at
the end of such month and the related consolidated statements of operations and
cash flows for such month, and for the portion of the Fiscal Year ended at the
end of such month setting forth in each case in comparative form the figures for
the corresponding periods of the previous Fiscal Year and the figures for such
month and for such portion of the Fiscal Year ended at the end of such month set
forth in the annual operating and capital expenditure budgets and cash flow
forecast delivered pursuant to Section 4.1(l), all in reasonable detail and
certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition and results of operations of Holdings
and its Consolidated Subsidiaries and as having been prepared in accordance with
GAAP applied on a basis consistent with the audited financial statements of
Holdings, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnote disclosures;

 

(b) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year, a consolidated balance sheet of Holdings and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of operations, stockholders’ equity (or the comparable
item, if Holdings is not a corporation) and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year and the figures for such Fiscal Year set forth in the annual
operating and capital expenditure budgets and cash flow forecast delivered
pursuant to Section 4.1(l), certified (solely with respect to such

 

44



--------------------------------------------------------------------------------

consolidated statements) without qualification by Ernst & Young, LLP or any
other independent public accountants reasonably acceptable to Administrative
Agent of nationally recognized standing;

 

(c) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), a Compliance Certificate (it being understood that the Credit
Parties shall only be required to complete and deliver the financial covenant
calculations attached to the Compliance Certificate to the extent that the
Borrowers are required to evidence compliance with the financial covenants set
forth in Article VII hereof) and together with each delivery of financial
statements pursuant to Section 4.1(b), an Excess Cash Flow Certificate;

 

(d) together with each delivery of financial statements pursuant to
Section 4.1(b) above, a written statement by the independent public accountants
giving the report thereon stating that their audit examination has included a
review of the terms of this Agreement as it relates to accounting matters;

 

(e) promptly upon receipt thereof, copies of all reports submitted to any Credit
Party by independent public accountants in connection with each annual, interim
or special audit of the financial statements of any Credit Party made by such
accountants, including the comment letter submitted by such accountants to
management in connection with their annual audit;

 

(f) promptly upon their becoming available, copies of (i) all financial
statements, reports, notices and proxy statements sent or made available
generally by any Credit Party to its security holders, (ii) all regular and
periodic reports and all registration statements and prospectuses filed by any
Credit Party with any securities exchange or with the Securities and Exchange
Commission or any successor, and (iii) all press releases and other statements
made available generally by any Credit Party concerning material developments in
the business of any Credit Party;

 

(g) promptly upon any officer of any Credit Party obtaining knowledge (i) of the
existence of any Event of Default or Default, or becoming aware that the holder
of any Debt of any Credit Party has given any notice or taken any other action
with respect to a claimed default thereunder, (ii) of any change in any Credit
Party’s certified accountant or any resignation, or decision not to stand for
re-election, by any member of any Credit Party’s board of directors (or
comparable body), (iii) that any Person has given any notice to any Credit Party
or taken any other action with respect to a claimed default under any material
agreement or instrument (other than the Financing Documents) to which any Credit
Party is a party or by which any of its assets is bound or (iv) of the
institution of any litigation or arbitration involving an alleged liability of
any Credit Party equal to or greater than $2,000,000 or any adverse
determination in any litigation or arbitration involving a potential liability
of any Credit Party equal to or greater than $2,000,000, a certificate of a
Responsible Officer of the Funds Administrator, on behalf of the Borrowers
specifying the nature and period of existence of any such condition or event, or
specifying the notice given or action taken by such holder or Person and the
nature of such claimed default (including any Event of Default or Default),
event or condition, and what action the applicable Credit Party has taken, is
taking or proposes to take with respect thereto;

 

45



--------------------------------------------------------------------------------

(h) promptly upon any officer of any Credit Party obtaining knowledge of (i) the
institution of any steps by any member of the Controlled Group or any other
Person to terminate any Pension Plan under Section 4041(c) or 4042 of ERISA,
(ii) the failure of any member of the Controlled Group to make a required
contribution on a timely basis to any ERISA Plan or to any Multiemployer Pension
Plan in an amount that is material, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Credit Party or
any Subsidiary of any Credit Party furnish a bond or other security to the PBGC
or such Pension Plan, (iv) the occurrence of a reportable event under
Section 4043 of ERISA (for which a reporting requirement is not waived) with
respect to any Pension Plan, (v) the occurrence of any event with respect to any
Pension Plan or Multiemployer Pension Plan which could result in the incurrence
by any member of the Controlled Group of any material liability, fine or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Pension Plan), (vi) any material increase in the
contingent liability of any Credit Party or any Subsidiary of any Credit Party
with respect to any post-retirement welfare plan benefit or (vii) the receipt by
any Credit Party of any notice that any Multiemployer Pension Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent, a certificate of a Responsible Officer of the Funds
Administrator, on behalf of the Borrowers, specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such holder or Person, and what action the applicable Credit
Party has taken, is taking or proposed to take with respect thereto;

 

(i) promptly upon any officer of any Credit Party obtaining knowledge of any
complaint, order, citation, notice or other written communication from any
Person delivered to any Credit Party with respect to, or if any officer of any
Credit Party becomes aware of the following, except as would not reasonably be
expected to have a Material Adverse Effect: (x) the existence or alleged
existence of a violation of any Environmental Law or the incurrence of any
liability, obligation, loss, damage, cost, expense, fine, penalty or sanction or
the requirement to commence any remedial action resulting from or in connection
with any air emission, water discharge, noise emission, Hazardous Material or
any other environmental, health or safety matter at, upon, under or within any
of the properties now or previously owned, leased or operated by any Credit
Party, or due to the operations or activities of any Credit Party or any other
Person on or in connection with any such property or any part thereof or (y) any
release on any of such properties of Hazardous Materials in a quantity that is
reportable under any applicable Environmental Law, a certificate of a
Responsible Officer of the Funds Administrator, on behalf of the Borrowers,
specifying the nature and period of existence of any such condition or event, or
specifying the notice given or action taken by such holder or Person, and what
action the applicable Credit Party has taken, is taking or proposes to take with
respect thereto;

 

(j) promptly upon any officer of any Credit Party obtaining knowledge that any
Credit Party has either (x) registered or applied to register any Intellectual
Property with the U.S. government, any foreign government or any agency or
department thereof, or (y) acquired any interest in real property (including
leasehold interests in real property), a certificate of a Responsible Officer of
the Funds Administrator, on behalf of the Borrowers, describing such
Intellectual Property and/or such real property in such detail as Administrative
Agent shall reasonably require;

 

46



--------------------------------------------------------------------------------

(k) copies of any reports or notices related to any material taxes and any other
material reports or notices received by any Credit Party from, or filed by any
Credit Party with, any Federal, state or local governmental agency or body;

 

(l) within thirty (30) days after the conclusion of each Fiscal Year, the Credit
Parties’ annual operating plans, operating and capital expenditure budgets, and
financial forecasts, including cash flow projections covering proposed fundings,
repayments, additional advances, investments and other cash receipts and
disbursements, each presented on a monthly basis for the then current Fiscal
Year and annually for the two (2) subsequent Fiscal Years, all of which shall be
in a format reasonably consistent with projections, budgets and forecasts
theretofore provided to the Lenders, and promptly following the preparation
thereof, updates to any of the foregoing from time to time prepared by
management of the Credit Parties;

 

(m) until the Discharge of all First Lien Debt, simultaneously with the delivery
thereof to the First Lien Agent, copies of each Borrowing Base Certificate
delivered to the First Lien Agent pursuant to the terms of the First Lien Credit
Agreement;

 

(n) with reasonable promptness, such other information and data with respect to
any Credit Party as from time to time may be reasonably requested by
Administrative Agent or any Lender;

 

(o) not less than five (5) days prior to the making of any payment in respect of
the PS Earnout, copies of certificates evidencing calculation of all amounts
owing in respect of the PS Earnout; and

 

(p) without limiting or being limited by any other provision of any Financing
Document, the Credit Parties shall retain and use Ceridian Corporation and its
Affiliates or any other third-party reasonably acceptable to Administrative
Agent to process, manage and pay the payroll taxes of the Credit Parties and
shall, upon the request of Administrative Agent, cause to be delivered to
Administrative Agent within ten (10) calendar days of such request, a report of
such payroll taxes of the Credit Parties for the immediately preceding calendar
month and evidence of payment thereof.

 

Section 4.2 Payment and Performance of Obligations.

 

(i) Each Credit Party will pay and discharge, and cause each of its Subsidiaries
to pay and discharge, at or before maturity, all of their respective obligations
and liabilities, including tax liabilities, except (x) where the same may be the
subject of a Permitted Contest and (y) for such obligations and/or liabilities
the nonpayment or nondischarge of which could not reasonably be expected to have
a Material Adverse Effect, (ii) Each Credit Party will pay, and will cause each
of its Subsidiaries to pay, all payroll and other employment related taxes as
and when due and payable, (iii) Each Credit Party will maintain, and cause each
of its Subsidiaries of such Credit Party to maintain, in accordance with GAAP,
appropriate reserves for the accrual of all of their respective obligations and
liabilities and (iv) No Credit Party will breach nor will any Credit Party
permit any Subsidiary of such Credit Party to breach, or permit to exist any
default under,

 

47



--------------------------------------------------------------------------------

the terms of any lease, commitment, contract, instrument or obligation to which
it is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.3 Conduct of Business and Maintenance of Existence.

 

Each Borrower will continue, and will cause each Subsidiary to continue, to
engage in business of the same general type as they now conduct and will
preserve, renew and keep in full force and effect, and, except as permitted
pursuant to Section 5.7, will cause each Subsidiary to preserve, renew and keep
in full force and effect their respective existence and their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business.

 

Section 4.4 Maintenance of Property; Insurance.

 

(a) Each Credit Party will keep, and will cause each of its Subsidiaries to
keep, all property useful and necessary in any material respect in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b) Each Credit Party will maintain, and will cause each of its Subsidiaries to
maintain, (i) physical damage insurance on all real and personal property on an
all risks basis (including the perils of flood and quake), covering the repair
and replacement cost of all such property and consequential loss coverage for
business interruption and public liability insurance (including
products/completed operations liability coverage) in each case of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in amounts reasonably acceptable to Administrative
Agent and (ii) such other insurance coverage in such amounts and with respect to
such risks as Administrative Agent may reasonably request. All such insurance
shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Administrative Agent.

 

(c) On or prior to the Closing Date, the Credit Parties will cause Collateral
Agent to be named as an additional insured, assignee and loss payee, as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and content reasonably acceptable
to Collateral Agent. The Credit Parties will deliver to the Agents (i) on the
Closing Date, a certificate from the Credit Parties’ insurance broker dated as
of a date within thirty (30) day of the Closing Date showing the amount of
coverage as of such date, and that such policies will include effective waivers
(whether under the terms of any such policy or otherwise) by the insurer of all
rights of subrogation against all loss payees and additional insureds, and that
if all or any part of such policy is canceled, terminated or expires, the
insurer will forthwith give notice thereof to each additional insured and loss
payee and that no cancellation, reduction in amount or material change in
coverage thereof shall be effective until at least thirty (30) days after
receipt by each additional insured and loss payee of written notice thereof (or,
in the case of non-payment of premiums, at least ten (10) days after receipt by
each additional insured and loss payee of written notice thereof), (ii) on an
annual basis, and upon the request of any Lender through Administrative Agent
from time to time, full information as to the insurance carried, (iii) within
five (5) days of receipt of notice from any insurer, a copy of any notice of
cancellation, nonrenewal or material change in coverage from that existing on
the date of this Agreement and (iv) forthwith, notice of any cancellation or
nonrenewal of coverage by the Credit Parties.

 

48



--------------------------------------------------------------------------------

(d) In the event the Credit Parties fail to provide the Agents with evidence of
the insurance coverage required by this Agreement, the Collateral Agent may
purchase insurance at the Credit Parties’ expense to protect Collateral Agent’s
interests in the Collateral. This insurance may, but need not, protect the
Credit Parties’ interests. The coverage purchased by Collateral Agent may not
pay any claim made by the Credit Parties or any claim that is made against the
Credit Parties in connection with the Collateral. The Credit Parties may later
cancel any insurance purchased by Collateral Agent, but only after providing the
Agents with evidence that the Credit Parties have obtained insurance as required
by this Agreement. If the Collateral Agent purchases insurance for the
Collateral, the Credit Parties will be responsible for the costs of that
insurance, including interest and other charges imposed by the Collateral Agent
in connection with the placement of the insurance, until the effective date of
the cancellation or expiration of the insurance. The costs of the insurance may
be added to the Obligations. The costs of the insurance may be more than the
cost of insurance the Credit Parties are able to obtain on their own.

 

Section 4.5 Compliance with Laws.

 

The Credit Parties will comply, and cause each of their respective Subsidiaries
to comply, with the requirements of all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including
Environmental Laws and ERISA and the rules and regulations thereunder), except
for such noncompliance which could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.6 Inspection of Property, Books and Records.

 

The Credit Parties will keep, and will cause each of their respective
Subsidiaries to keep, proper books of record and account in accordance with GAAP
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit, and
will cause each of their respective Subsidiaries to permit, at the sole cost of
such Credit Party or any applicable Subsidiary of such Credit Party,
representatives of the Collateral Agent and of any Lender (but at such Lender’s
expense unless such visit or inspection is made concurrently with the Collateral
Agent) to visit and inspect any of their respective properties, to examine and
make abstracts or copies from any of their respective books and records, to
conduct a collateral audit and analysis of their respective Inventory and
Accounts and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired; provided that so long as no Default or Event of
Default has occurred and is continuing, the Credit Parties shall only be
required to pay for two (2) such inspections or visits per year. In the absence
of an Event of Default, the Collateral Agent or any Lender exercising any rights
pursuant to this Section 4.6 shall give the Funds Administrator commercially
reasonable prior written notice of such exercise. No notice shall be required
during the existence and continuance of any Event of Default.

 

49



--------------------------------------------------------------------------------

Section 4.7 Use of Proceeds.

 

The Borrowers will use the proceeds of the Second Lien Term Loan solely for
(i) transaction fees incurred in connection with the Operative Documents entered
into on the Closing Date and (ii) the repayment on the Closing Date of Existing
Debt (including, without limitation, certain guaranteed obligations) of the
Credit Parties.

 

Section 4.8 Lenders’ Meetings.

 

Within forty-five (45) days after the end of each Fiscal Year (or more
frequently upon the request of the Administrative Agent upon the occurrence and
during the continuance of an Event of Default), the Credit Parties will conduct
a meeting of the Administrative Agent, the Collateral Agent and the Lenders
(and, prior to the Discharge of all First Lien Debt, the First Lien Lender
Parties) to discuss such Fiscal Year’s results and the financial condition of
the Credit Parties and their respective Subsidiaries at which shall be present a
Responsible Officer and such officers of the Credit Parties as may be reasonably
requested to attend by the Administrative Agent or any Lender, such request or
requests to be made within a reasonable time prior to the scheduled date of such
meeting. Such meetings shall be held at a time and place convenient to the
Lenders and to the Credit Parties.

 

Section 4.9 Further Assurances.

 

Each Credit Party will, and will cause each Subsidiary to, at its own cost and
expense, cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as may from time to
time be necessary or as an Agent or the Required Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the
Financing Documents and the transactions contemplated thereby, including all
such actions to establish, preserve, protect and perfect a second priority Lien
(subject only to Permitted Liens) in favor of Collateral Agent for the benefit
of the Agents and Lenders on the Collateral (including Collateral acquired after
the date hereof), subject to exceptions permitted by the Financing Documents,
including on any and all assets of each Credit Party, whether now owned or
hereafter acquired. Without limiting the generality of the foregoing and except
as otherwise approved in writing by Required Lenders, (i) each Credit Party
(other than the Borrowers) and each of its Subsidiaries (other than the
Borrowers) shall guaranty the Obligations and cause each such Subsidiary (other
than the Borrowers) to grant to Collateral Agent, for the benefit of Agents and
Lenders, a security interest in all of such Subsidiary’s property to secure such
guaranty, (ii) each Credit Party (other than the Borrowers) shall pledge the
stock or other equity interests of each of their respective Subsidiaries to
Collateral Agent, for the benefit of Agents and Lenders, to secure such Credit
Party’s guaranty, and (iii) each Borrower shall pledge the stock or other equity
interest of each of its Subsidiaries to Collateral Agent, for the benefit of
Agents and Lenders, to secure the Obligations; provided, that, anything
contained in this Section 4.9 to the contrary notwithstanding, no direct or
indirect Foreign Subsidiary of Holdings shall be required to deliver any such
guaranty or grant a security interest in any of its property to secure any such
guaranty, and neither Holdings nor any of its direct or indirect Subsidiaries
will be required to pledge more than sixty-five percent (65%) of the equity
interests of any Foreign Subsidiary, in any such case, to the extent but only
for so long as such guaranty or granting, or a pledge of more such equity
interests, would result in material and adverse tax consequences to

 

50



--------------------------------------------------------------------------------

Holdings under Section 956 of the Code, as determined by Holdings in its
reasonable business judgment, provided that Holdings has delivered to Collateral
Agent and the Required Lenders evidence reasonably satisfactory to the
Collateral Agent and the Required Lenders of such determination.

 

ARTICLE V

NEGATIVE COVENANTS

 

Each Credit Party that is a party hereto agrees that, so long as any Obligation
remains outstanding:

 

Section 5.1 Debt.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt except for:

 

(a) Debt and all other Obligations under the Financing Documents;

 

(b) Debt outstanding on the date of this Agreement as set forth in the
Information Certificate (other than Debt permitted pursuant to clause (d) of
this Section 5.1) to the extent set forth therein;

 

(c) Debt of the Borrowers incurred or assumed for the purpose of financing all
or any part of the cost of acquiring any fixed asset (including through Capital
Leases) and related costs and refinancings thereof, in an aggregate principal
amount at any time outstanding not greater than $1,500,000;

 

(d) intercompany Debt arising from loans made by a Borrower to (i) any other
Borrower or any Domestic Wholly-Owned Subsidiary of any Borrower and (ii) its
Foreign Subsidiaries which are Wholly-Owned Subsidiaries in an aggregate amount
under this clause (ii) not to exceed $1,000,000 at any time outstanding;
provided, however, in each case, such Debt shall be evidenced by promissory
notes having terms reasonably satisfactory to Collateral Agent, the sole
originally executed counterparts of which shall be pledged to the Collateral
Agent and delivered to the First Lien Agent as contractual representative for
the Collateral Agent pursuant to the Second Lien Intercreditor Agreement (or,
following the Discharge of all First Lien Debt, the Collateral Agent), as
security for the Obligations;

 

(e) unsecured Debt of any Borrower not to exceed $1,000,000 in the aggregate at
any time outstanding which is subordinated to the Obligations in a manner
reasonably satisfactory to Administrative Agent;

 

(f) net obligations to a counterparty under any Swap Contract permitted pursuant
to the First Lien Credit Agreement;

 

(g) Debt consisting of Contingent Obligations to the extent permitted pursuant
to Section 5.3;

 

51



--------------------------------------------------------------------------------

(h) the First Lien Debt and refinancings and replacements thereof, to the extent
permitted pursuant to the terms of the Second Lien Intercreditor Agreement;

 

(i) Debt arising from Holdings Loans;

 

(j) Debt of COMSYS IT incurred pursuant to the PS Year One Earnout in an
aggregate amount not to exceed $2,500,000;

 

(k) Debt of COMSYS IT incurred pursuant to the PS Year Two Earnout in an
aggregate amount not to exceed $2,500,000;

 

(l) Debt of COMSYS IT incurred pursuant to the PS Year Three Earnout in an
aggregate amount not to exceed $2,500,000;

 

(m) Debt of COMSYS IT incurred pursuant to the PS Additional Earnout in an
aggregate amount not to exceed $750,000;

 

(n) Debt evidenced by Earnouts incurred in connection with Permitted
Acquisitions; and

 

(o) intercompany Debt of COMSYS IT constituting the Holdings Intercompany Loan,
provided, that (i) all interest on such Debt shall be payable in kind (and not
in cash), and (ii) such Debt shall be evidenced by a promissory note, all
payments under which are subordinated to the prior indefeasible payment in full
in cash of the Obligations in manner acceptable to Collateral Agent and which
otherwise contains terms reasonably satisfactory to Collateral Agent, the sole
originally executed counterpart of which shall be pledged to the Collateral
Agent and delivered to the First Lien Agent as contractual representative for
the Collateral Agent pursuant to the Second Lien Intercreditor Agreement (or,
following the Discharge of all First Lien Debt, the Collateral Agent), as
security for the Obligations.

 

Section 5.2 Liens.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 

(a) Liens created by the Security Documents;

 

(b) Liens existing on the date of this Agreement as set forth in the Information
Certificate;

 

(c) any Lien on any asset of any Borrower, as the case may be (including
additions and accessions to and proceeds of any such asset), securing Debt
permitted under Section 5.1(c) incurred or assumed for the purpose of financing
or refinancing all or any part of the cost of acquiring such asset, provided
that such Lien attaches to such asset concurrently with or within ninety
(90) days after the acquisition thereof;

 

52



--------------------------------------------------------------------------------

(d) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

 

(e) Liens on assets of any Credit Party arising in the ordinary course of
business (i) in favor of carriers, warehousemen, mechanics, landlords and
materialmen, and other similar Liens imposed by law or, with respect to
warehousemen and/or landlords, by contract and (ii) in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA) or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or the subject
of a Permitted Contest and not involving any deposits or advances or borrowed
money or the deferred purchase price of property or services and, in each case,
for which it maintains adequate reserves;

 

(f) attachments, appeal bonds, judgments and other similar Liens on assets of
the Credit Parties, for sums not exceeding $1,000,000 in the aggregate arising
in connection with court proceedings; provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are the subject of a Permitted Contest;

 

(g) banker’s Liens and rights of set-off of financial institutions arising in
connection with items deposited in accounts maintained at such financial
institutions and subsequently unpaid and unpaid fees and expenses that are
charged to a Credit Party by such financial institutions in the ordinary course
of business of the maintenance and operation of such accounts;

 

(h) a Lien in favor of the First Lien Agent for the benefit of the First Lien
Lender Parties under the First Lien Debt Documents, to the extent securing
permitted First Lien Debt; and

 

(i) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Credit Parties.

 

Section 5.3 Contingent Obligations.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, create, assume, incur or suffer to exist any Contingent Obligations,
except for:

 

(a) Contingent Obligations arising under the Financing Documents;

 

(b) Contingent Obligations resulting from endorsements for collection or deposit
in the ordinary course of business;

 

(c) Contingent Obligations outstanding on the date of this Agreement as set
forth in the Information Certificate, to the extent set forth therein;

 

(d) Contingent Obligations incurred in the ordinary course of business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $1,000,000 in the aggregate at any time outstanding;

 

53



--------------------------------------------------------------------------------

(e) Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to First Lien Agent and
Collateral Agent mortgagee title insurance policies;

 

(f) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided that such obligations are
unsecured and are (or were) entered into by a Credit Party in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

 

(g) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 5.8;

 

(h) Contingent Obligations representing guarantees by a Credit Party of another
Credit Party’s Debt or other obligations, so long as (i) such Debt or other
obligations are permitted to exist pursuant to the terms of this Agreement and
(ii) if such Debt or other obligations are subordinated to the Obligations, such
guaranty shall be subordinated to the Obligations on the same terms as such Debt
or other obligations are subordinated to the Obligations;

 

(i) Contingent Obligations arising under the Venturi Staffing Purchase
Agreement, as in effect on the date hereof, including without limitation, the
transition services and guarantees of leases contemplated therein in an amount
not to exceed $5,500,000 in the aggregate at any time outstanding; and

 

(j) Contingent Obligations arising under the First Lien Debt Documents.

 

Section 5.4 Restricted Distributions.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Distribution or accept any Restricted Distribution; provided that the foregoing
shall not restrict or prohibit Subsidiaries of any Borrower from making
dividends or distributions to such Borrower (and the acceptance by such Borrower
of such dividends and distributions) and shall not restrict or prohibit:

 

(a) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay taxes payable by Holdings;

 

(b) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay reasonable director fees payable by Holdings, so long as
before and after giving effect to any such dividend or distribution no Event of
Default shall have occurred and be continuing;

 

(c) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay administrative expenses, including without limitation
reimbursements of directors for actual out-of-pocket expenses incurred in
connection with attending board of director meetings and attorney fees, so long
as (A) before and after giving effect to any such dividends or distributions no
Event of Default shall have occurred and be continuing and (B) such payments do
not exceed $200,000 in the aggregate in any Fiscal Year;

 

54



--------------------------------------------------------------------------------

(d) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay, in the ordinary course of business, liabilities of
Holdings in respect of (i) lease obligations, (ii) license obligations,
(iii) insurance premiums and (iv) other liabilities customarily incurred by
public holding companies similarly situated, so long as (x) with respect to
obligations arising under leases and licenses, such leases and licenses were
entered into by Holdings prior to September 30, 2004 or constitute renewals or
extensions thereof (provided that such renewals or extensions are on
substantially the same terms and conditions as such leases and licenses in
effect on September 30, 2004) and (y) all such payments do not exceed $5,000,000
in the aggregate in any Fiscal Year;

 

(e) in the event any Lender elects to waive such Lender’s pro rata share of any
mandatory prepayment in accordance with the terms and provisions set forth in
Section 2.1(e), dividends or distributions by COMSYS IT to Holdings, which are
immediately used by Holdings to consummate a Series A-1 Preferred Stock
Redemption in an amount not exceeding such waived mandatory prepayment;

 

(f) in the event Holdings issues and sells common stock of Holdings (other than
any such issuance and sale constituting the 2006 Equity Issuance), a Series A-1
Preferred Stock Redemption made solely with the Net Cash Proceeds of such
issuance and sale, to the extent the Net Cash Proceeds of such equity issuance
and sale are not required to be applied as a mandatory prepayment of the First
Lien Loans in accordance with Section 2.1(c)(iii)(B) of the First Lien Credit
Agreement or the Second Lien Term Loan in accordance with
Section 2.1(c)(iii)(B), and in any event, in an amount not exceeding fifty
percent (50%) of such Net Cash Proceeds;

 

(g) in the event the 2006 Equity Issuance is consummated, Series A-1 Preferred
Stock Redemptions, so long as:

 

(i) the amount of any such Restricted Distribution does not exceed the lesser at
such time of (A) the cash amount necessary to redeem all then outstanding Series
A-1 Preferred Stock and (B) the 2006 Equity Issuance Available Amount;

 

(ii) after giving effect to any such Restricted Distribution, Borrowers are in
compliance on a pro forma basis with the covenants set forth in Article VII,
recomputed for the most recent fiscal quarter for which financial statements
have been delivered hereunder;

 

(iii) after giving effect to any such Restricted Distribution, the ratio of
(x) Total Debt as of such date to (y) Adjusted EBITDA for the most recent four
(4) fiscal quarter period ended for which financial statements have been
delivered hereunder is less than 3.75 to 1.00;

 

(iv) immediately before giving effect thereto, no Default or Event of Default
has occurred and is continuing and no Default or Event of Default would arise as
a result of such Restricted Distribution; and

 

55



--------------------------------------------------------------------------------

(v) such Restricted Distribution is made within one hundred eighty days
(180) days following the consummation of the 2006 Equity Issuance; and

 

(h) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to consummate a Series A-1 Preferred Stock Redemption, so long
as:

 

(i) immediately before giving effect thereto, no Default or Event of Default has
occurred and is continuing and no Default or Event of Default would arise as a
result of such Restricted Distribution and/or the prepayment required pursuant
to Section 2.1(c)(v);

 

(ii) after giving effect to such Restricted Distribution and the prepayment
required pursuant to Section 2.1(c)(v), Borrowers are in compliance on a pro
forma basis with the covenants set forth in Article VII, recomputed for the most
recent fiscal quarter for which financial statements have been delivered
hereunder;

 

(iii) prior to the Discharge of all First Lien Debt, after giving effect to such
Restricted Distribution and the prepayment required pursuant to
Section 2.1(c)(v), Borrowers shall have Net Borrowing Availability of not less
than $30,000,000 (provided, that, for purposes of determining Net Borrowing
Availability solely with respect to this Section 5.4(h)(iii), the Permanent
Reserve shall not be deducted in the calculation of the Borrowing Base);

 

(iv) after giving effect to such Restricted Distribution and the prepayment
required pursuant to Section 2.1(c)(v), the ratio of (x) Total Debt as of such
date to (y) Adjusted EBITDA for the most recent four (4) fiscal quarter period
ended for which financial statements have been delivered hereunder is no greater
than 3.50 to 1.00; and

 

(v) to the extent not waived or refused by the Second Lien Lenders in accordance
with the terms hereof, Borrowers shall have made a mandatory prepayment of the
Second Lien Term Loan in accordance with Section 2.1(c)(v) in an amount equal to
the amount of such Restricted Distribution; and

 

(i) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay remaining costs and expenses resulting from the
Attempted 2005 Equity Issuance and the attempted bond offering abandoned in
2005, so long as (i) before and after giving effect to any such dividends or
distributions no Event of Default shall have occurred and be continuing,
(ii) all such payments are made no later than January 31, 2006 and (iii) such
payments do not exceed $250,000 in the aggregate.

 

Section 5.5 Restrictive Agreements.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly:

 

(a) enter into or assume any agreement (other than the Financing Documents, the
First Lien Debt Documents and documents governing Permitted Liens) prohibiting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired; or

 

56



--------------------------------------------------------------------------------

(b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to: (i) pay or make Restricted Distributions to any Credit Party
(except as provided by the First Lien Debt Documents); (ii) pay any Debt owed to
any Credit Party (except as provided by the First Lien Debt Documents);
(iii) make loans or advances to any Credit Party (except as provided by the
First Lien Debt Documents); or (iv) transfer any of its property or assets to
any Credit Party (except (A) as provided by the First Lien Debt Documents,
(B) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, customer agreements and joint
venture agreements entered into in the ordinary course of business, provided
that, in each case, any such restriction contained therein relates only to the
asset or assets subject to such agreement and (C) as provided in other
agreements governing Permitted Liens).

 

Section 5.6 Payments and Modifications of First Lien Debt, Subordinated Debt and
Earnouts.

 

The Credit Parties will not, and will not permit their Subsidiaries to, directly
or indirectly:

 

(a) amend, alter, waive or modify the First Lien Debt Documents, except to the
extent permitted pursuant to the Second Lien Intercreditor Agreement;

 

(b) declare, pay, make or set aside any amount for any payment in respect of the
Holdings Intercompany Loan;

 

(c) declare, pay, make or set aside any amount for any payment in respect of the
PS Earnout, except for such payments required to be made in accordance with
Sections 1.5(a)(i), 1.5(a)(v) and 1.5(b) of the PS Purchase Agreement, as in
effect on the PS Closing Date, or as otherwise agreed to by the Administrative
Agent, in each case, in accordance with the following and provided that the
following conditions are satisfied in respect of any and all such distributions
and payments:

 

(i) no more than $2,500,000 shall be paid in cash in respect of any PS Annual
Earnout (including, without limitation, any PS Interim Earnout Payments) during
any PS Earnout Period and no more than $7,500,000 in respect of all PS Annual
Earnouts in the aggregate during the term of this Agreement;

 

(ii) no more than $750,000 shall be paid in cash in respect of the PS Additional
Earnout;

 

(iii) no Default or Event of Default has occurred and is continuing or would
arise as a result of any such payment;

 

(iv) after giving effect to any such payment, the Borrowers are in compliance on
a pro forma basis with the covenants set forth in Article VII, recomputed for
the most recent quarter for which financial statements have been delivered; and

 

(v) the Funds Administrator shall have delivered to the Administrative Agent a
certificate certified by an authorized officer of the Funds Administrator
setting forth the calculation of the amount of the applicable PS Earnout in form
and substance reasonably acceptable to the Administrative Agent; and

 

57



--------------------------------------------------------------------------------

(d) declare, pay, make or set aside any amount for payment in respect of any
Earnout (other than the PS Earnout), except for such payments required to be
made in accordance with the terms set forth in the applicable acquisition
document, provided that the following conditions are satisfied in respect of any
and all such distributions and payments:

 

(i) immediately before giving effect thereto, no Default or Event of Default has
occurred and is continuing and no Default or Event of Default would arise as a
result of any such payment;

 

(ii) after giving effect to any such payment, the Borrowers are in compliance on
a pro forma basis with the covenants set forth in Article VII, recomputed for
the most recent fiscal quarter for which financial statements have been
delivered; and

 

(iii) prior to the Discharge of all First Lien Debt, after giving effect to such
payment, Borrowers shall have Net Borrowing Availability of not less than
$25,000,000 (provided, that, for purposes of determining Net Borrowing
Availability solely with respect to this Section 5.6(d)(iii), the Permanent
Reserve shall not be deducted in the calculation of the Borrowing Base); and

 

(e) amend or otherwise modify the terms of any Earnout if the effect of such
amendment or modification is to (i) change the dates upon which payments are due
and owing with respect to such Earnout or the amounts of such payments;
(ii) change the subordination provisions applicable thereto, if any; or
(iii) change or amend any other term if such change or amendment would
materially increase the obligations of the applicable obligor or confer
additional material rights on the applicable obligee in respect of such Earnout
in a manner adverse to any Borrower, any Subsidiaries, any Agent or Lenders.

 

Section 5.7 Consolidations, Mergers and Sales of Assets.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly:

 

(a) consolidate or merge with or into any other Person (except, upon not less
than five (5) Business Days’ prior written notice to Administrative Agent,
(i) any Subsidiary of any Borrower may merge with, or dissolve or liquidate into
any Borrower, provided that such Borrower shall be the continuing or surviving
entity, (ii) PFI may merge with any Borrower, provided that such Borrower shall
be the continuing or surviving entity, (iii) PFI may merge with and into
Holdings and (iv) any Borrower may merge with any other Borrower, provided that,
in the case of clauses (i) through (iv) above, such Credit Party shall comply
with the provisions set forth in Section 4.9); or

 

(b) sell, lease, license or otherwise transfer, directly or indirectly, any of
its or their assets, other than:

 

(i) the granting of licenses of intellectual property (as licensor) in the
ordinary course of business;

 

58



--------------------------------------------------------------------------------

(ii) dispositions of cash and Cash Equivalents; and

 

(iii) dispositions of Equipment for cash and fair value that the board of
directors (or comparable body) of such Credit Party determines in good faith is
no longer used or useful in the business of such Credit Party and its
Subsidiaries if all of the following conditions are met: (1) the market value of
assets sold or otherwise disposed of in any single transaction or series of
related transactions does not exceed $500,000 and the aggregate market value of
assets sold or otherwise disposed of in any Fiscal Year of the Credit Parties
does not exceed $1,000,000 in the aggregate; (2) the Net Cash Proceeds of such
Asset Disposition are applied as required by Section 2.1(c)(iv); (3) after
giving effect to the Asset Disposition and the repayment of Debt with the
proceeds thereof, the Credit Parties are in compliance on a pro forma basis with
the covenants set forth in Article VII recomputed for the most recently ended
quarter for which information is available and are in compliance with all other
terms and conditions of this Agreement; and (4) no Default or Event of Default
then exists or would result from such Asset Disposition. The Collateral Agent
will, upon the written request of the Borrowers, release its Lien and security
interest in any Collateral that is sold or transferred in a transaction
permitted by this Section 5.7 (other than with respect to a transaction from one
Credit Party to another), provided that the First Lien Agent concurrently
releases its Lien and security interest in such Collateral. To facilitate any
such release the Collateral Agent will, at the expense of the Borrowers, execute
and deliver release documentation as reasonably requested by the Borrowers.

 

Section 5.8 Purchase of Assets, Investments.

 

Such Credit Party will not, and will not permit any of its Subsidiaries to,
directly or indirectly acquire any assets other than, solely with respect to the
Borrowers and their respective Subsidiaries, (i) in the ordinary course of
business or (ii) as otherwise set forth in this Section 5.8. Such Credit Party
will not, and will not permit any Subsidiary to, directly or indirectly make,
acquire or own any Investment in any Person other than:

 

(a) Investments set forth on the Information Certificate, to the extent set
forth therein (other than (i) Investments in Subsidiaries permitted pursuant to
clause (c) and (j) of this Section 5.8);

 

(b) Cash Equivalents;

 

(c) Investments in Borrowers and Domestic Wholly-Owned Subsidiaries of the
Borrowers, so long as (i) all of the outstanding capital stock or other equity
interests of any such Subsidiary or Borrower, as the case may be, has been
pledged to the Collateral Agent and (ii) with respect to investments in
Subsidiaries that are not Borrowers, any such Subsidiary has Guaranteed the
Obligations and secured such Guarantee by granting in favor of the Collateral
Agent, for its benefit and the benefit of the Administrative Agent and Lenders,
a Lien on all or substantially all of the assets;

 

(d) intercompany loans to Foreign Subsidiaries to the extent permitted pursuant
to Section 5.1(d);

 

(e) bank deposits established in accordance with Section 5.15;

 

59



--------------------------------------------------------------------------------

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such Account Debtors;

 

(g) Investments in the form of Holdings Loans;

 

(h) the Holdings Intercompany Loan;

 

(i) Permitted Acquisitions, including the establishment and capitalization of
wholly-owned Subsidiaries in connection therewith; and

 

(j) Investments of Holdings (to the extent owned by Holdings on the Closing
Date) in the capital stock or other equity securities of (i) Econometrix, Inc.,
a California corporation, (ii) AutoHire Development, Inc., (iii) VTP-CA, Inc., a
North Carolina corporation and (iv) PFI, provided, in each case, all of the
outstanding capital stock or other equity interests of any such Person owned by
Holdings has been pledged to the Collateral Agent;

 

(k) Investments in the form of Swap Contracts permitted under Section 5.3(f);
and

 

(l) other Investments not described above in an aggregate amount not to exceed
$1,000,000 at any one time outstanding.

 

Without limiting the generality of the foregoing, such Credit Party will not,
and will not permit any Subsidiary to, (i) acquire or create any Subsidiary
(other than in connection with a Permitted Acquisition) or (ii) engage in any
joint venture or partnership with any other Person.

 

Section 5.9 Transactions with Affiliates.

 

Except (i) as otherwise disclosed in the Information Certificate, (ii) as
permitted pursuant to the terms of this Agreement, (iii) for transactions
between or among the Borrowers, and their Domestic Wholly-Owned Subsidiaries in
the ordinary course of business, (iv) transactions contemplated by the Venturi
Staffing Purchase Agreement and (v) for transactions that are disclosed to
Administrative Agent in writing in advance of being entered into and which
contain terms that are no less favorable to such Credit Party or any Subsidiary,
as the case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, such Credit Party will not, and will not permit
any Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Credit Parties.

 

Section 5.10 Modification of Organizational Documents.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly amend or otherwise modify any Organizational Documents of such Person
in any material respect in a manner that would be adverse to the rights and
remedies of Agents and Lenders or adversely impair the ability of such Credit
Party to perform its obligations under the Financing Documents.

 

60



--------------------------------------------------------------------------------

Section 5.11 Fiscal Year.

 

Such Credit Party will not, and will not permit any Subsidiary to, change its
Fiscal Year.

 

Section 5.12 Conduct of Business.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, engage in any line of business other than those businesses engaged
in on the Closing Date and businesses reasonably related thereto.

 

  Section 5.13 [Intentionally Omitted].

 

  Section 5.14 Lease Payments.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, incur or assume (whether pursuant to a Guarantee or otherwise) any
liability for rental payments under a lease (other than, with respect to the
Credit Parties, leases for real property) with a lease term of one (1) year or
more if, after giving effect thereto, the aggregate amount of minimum lease
payments that Holdings and its Consolidated Subsidiaries have so incurred or
assumed will exceed, on a consolidated basis, $1,000,000 for any calendar year
under all such leases (excluding, with respect to the Credit Parties, Capital
Leases and leases for real property).

 

Section 5.15 Bank Accounts.

 

Without limiting the provisions of Section 6.1, such Credit Party will not, and
will not permit any Subsidiary to, directly or indirectly, establish any new
bank account without prior written notice to the Collateral Agent and unless
(i) such account is subject to an agreement among the applicable Credit Parties,
the applicable bank and the First Lien Agent acting as contractual
representative for the Collateral Agent for perfection purposes pursuant to
Section 5.15 and 6.1(d) of the First Lien Credit Agreement and the Second Lien
Intercreditor Agreement or (ii) the Collateral Agent, such Credit Party and the
bank at which the account is to be opened enter into a control agreement
regarding such bank account pursuant to which such bank acknowledges the
security interest of the Collateral Agent in such bank account, agrees to comply
with instructions originated by the Collateral Agent directing disposition of
the funds in the bank account without further consent from any Credit Party, and
agrees to subordinate and limit any security interest the bank may have in the
bank account on terms reasonably satisfactory to the Collateral Agent.

 

Section 5.16 Compliance with Anti-Terrorism Laws.

 

(a) No Borrower will, or will permit any Subsidiary to, directly or indirectly,
knowingly enter into any Operative Documents or Material Contracts with any
Person listed on the OFAC Lists. Each Borrower shall immediately notify the
Administrative Agent if such Borrower has knowledge that any Borrower or any
additional Credit Party or any of their Affiliates or agents acting or
benefiting in a capacity in connection with the transactions contemplated by
this Agreement is or becomes a Blocked Person or (i) is convicted on,
(ii) pleads nolo contendere to, (iii) is indicted on or (iv) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering. No Borrower will, or will

 

61



--------------------------------------------------------------------------------

permit any Subsidiary to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

 

(b) The Administrative Agent hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, and the Administrative Agent’s policies and
procedures, the Administrative Agent is required to obtain, verify and record
certain information and documentation that identifies each Borrower, which
information includes the name and address of each Borrower and such other
information that will allow the Administrative Agent to identify each Borrower
in accordance with the USA PATRIOT Act.

 

ARTICLE VI

ACCOUNTS REPRESENTATIONS,

WARRANTIES, COVENANTS AND AGREEMENTS

 

To induce Agents and Lenders to enter into this Agreement and to make the Second
Lien Term Loans and other credit accommodations contemplated hereby, each Credit
Party hereby represents and warrants to Agents and each Lender, and further
agrees with Agents and each Lender, that:

 

Section 6.1 Accounts and Account Collections.

 

(a) Such Credit Party shall notify the Collateral Agent promptly of: (i) any
material delay in the performance by such Credit Party or any of its
Subsidiaries of any of their material obligations to any Account Debtor or the
assertion of any material claims, offsets, defenses or counterclaims by any
Account Debtor, or any material disputes with Account Debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to any Credit Party relating to the financial condition of any
Account Debtor and (iii) any event or circumstance which, to any Credit Party’s
knowledge, would result in any Account no longer constituting an Eligible
Account (as such term is defined in the First Lien Credit Agreement). Each
Credit Party hereby agrees not to grant to any Account Debtor, and to cause each
of its Subsidiaries not to grant to any Account Debtor, any material credit,
discount, allowance or extension, or to enter into any agreement for any of the
foregoing, without Collateral Agent’s consent, except in the ordinary course of
business in accordance with past practices. So long as no Event of Default has
occurred and is continuing, any such Credit Party may settle, adjust or
compromise, and may permit each of its Subsidiaries to settle, adjust or
compromise, any claim, offset, counterclaim or dispute with any Account Debtor.
At any time that an Event of Default has occurred and is continuing, the
Collateral Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with Account
Debtors of any Credit Party or grant any credits, discounts or allowances.

 

62



--------------------------------------------------------------------------------

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to the First Lien Agent or schedule thereof delivered to the First Lien Agent
shall be true and complete in all material respects, (ii) no payments shall be
made thereon except payments immediately delivered to the First Lien Agent, as
contractual representative for the Collateral Agent pursuant to the Second Lien
Intercreditor Agreement (or, following the Discharge of all First Lien Debt, to
the Collateral Agent), pursuant to the terms of the First Lien Debt Documents or
this Agreement, as applicable, or any applicable Security Document (to the
extent so required), (iii) there shall be no setoffs, deductions, contras,
defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to the Agents in accordance with the terms of this Agreement,
and (iv) none of the transactions giving rise thereto will violate any
applicable laws or regulations, all documentation relating thereto will be
legally sufficient under such laws and regulations and all such documentation
will be legally enforceable in accordance with its terms.

 

(c) subject to the terms of the Second Lien Intercreditor Agreement, the
Collateral Agent shall have the right at any time or times, upon prior notice to
the Funds Administrator so long as no Default or Event of Default has occurred
and is continuing, in Collateral Agent’s name or in the name of a nominee of
Collateral Agent, to verify the validity, amount or any other matter relating to
any Account or other Collateral, by mail, telephone, e-mail, facsimile
transmission or otherwise; provided, that so long as no Default or Event of
Default has occurred and is continuing, Collateral Agent shall afford the Funds
Administrator the opportunity to participate in any such discussions with
Account Debtors. To facilitate the exercise of the right described in the
immediately preceding sentence, each Credit Party hereby agrees to provide the
Collateral Agent upon request the name and address of each Account Debtor of any
Credit Party or any of such Credit Party’s Subsidiaries.

 

Section 6.2 Deposit Accounts.

 

(a) Until the Discharge of all First Lien Debt, each Credit Party shall comply
in all respects with Section 6.1(d), 6.1(e), 6.1(f) and 6.1(g) of the First Lien
Credit Agreement. Contemporaneously with the Discharge of all First Lien Debt,
each Credit Party (other than Foreign Subsidiaries) shall further execute and
deliver, and shall cause each of its Subsidiaries to execute and deliver, such
Deposit Account Control Agreements as Collateral Agent may reasonably require.
Without limiting the provisions of Section 5.15, no Credit Party shall
establish, and no Credit Party (other than a Foreign Subsidiary) shall cause or
permit any of its Subsidiaries to establish, any Deposit Accounts not existing
as of the Closing Date, unless such Credit Party or its Subsidiaries (as
applicable) have complied in full with the provisions of this Section 6.2 with
respect to such Deposit Accounts. The foregoing and anything contained in any
Financing Document to the contrary notwithstanding, the Credit Parties shall not
be required to deliver any such Deposit Account Control Agreements in respect of
(i) any “Payroll Account” or “Payroll Tax Account” (in each case, as defined on
the Bank Account Schedule to the Information Certificate) each maintained at
Wachovia Bank, National Association; provided, that, the Credit Parties shall
not, and shall not cause or permit any of their respective Subsidiaries to,
deposit or maintain funds in such account other than funds deposited therein in
the ordinary course of business for purposes of funding current payroll
liabilities, (ii) the “Benefit Accounts” (as defined on the Bank Account
Schedule to the Information Certificate) and the “Pre-Tax Parking Account” (as
defined on the Bank Account Schedule to the Information Certificate)

 

63



--------------------------------------------------------------------------------

maintained at Wachovia Bank, National Association ; provided, that, in each
case, the Credit Parties shall not, and shall not cause or permit any of their
respective Subsidiaries to, deposit or maintain funds in such accounts other
than funds deposited therein at the direction of such Credit Party’s employees
to be held therein for the benefit of the employees of such Credit Party and the
Credit Parties will at no time deposit any of their own assets into such
accounts and (iii) any other Restricted Account; provided, that the Credit
Parties shall not, and shall not cause or permit any of their respective
Subsidiaries to, deposit or maintain funds in such Restricted Accounts other
than funds deposited therein in the ordinary course of business for funding
current liabilities. At no time shall any Credit Party or any of its
Subsidiaries deposit, or permit or direct any Account Debtor or any other Person
(other than the First Lien Agent or an Agent) to deposit, funds directly into
any account maintained by any Credit Party other than the “Depository Accounts,”
and/or the “Lockboxes” maintained at Wachovia Bank National Association (in each
case, as defined in the Information Certificate).

 

ARTICLE VII

FINANCIAL COVENANTS

 

Each Credit Party that is a party hereto agrees that, so long as any Obligation
remains outstanding:

 

Section 7.1 Fixed Charge Coverage Ratio.

 

The Credit Parties will not permit the Fixed Charge Coverage Ratio for the four
(4) fiscal quarter period ending on the last day of any fiscal quarter to be
less than 1.10 to 1.00.

 

Section 7.2 Total Debt to Adjusted EBITDA Ratio.

 

The Credit Parties will not permit the ratio of (i) Total Debt as of the last
day of the fiscal quarter ending closest to the date set forth below to
(ii) Adjusted EBITDA for the four (4) fiscal quarter period ending on such last
day to exceed the ratio set forth below opposite such date:

 

Date

--------------------------------------------------------------------------------

   Maximum Ratio


--------------------------------------------------------------------------------

December 31, 2005

   4.50 to 1.00

March 31, 2006

   4.50 to 1.00

June 30, 2006

   4.50 to 1.00

September 30, 2006

   4.50 to 1.00

December 31, 2006

   4.50 to 1.00

March 31, 2007

   4.25 to 1.00

June 30, 2007

   4.25 to 1.00

September 30, 2007

   4.00 to 1.00

December 31, 2007

   3.75 to 1.00

March 31, 2008

   3.75 to 1.00

June 30, 2008 and the last day of each calendar quarter thereafter

   3.50 to 1.00

 

64



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS

 

Section 8.1 Conditions to Closing.

 

The obligation of each Lender to make the Second Lien Term Loans on the Closing
Date shall be subject to the receipt by Administrative Agent of each agreement,
document and instrument set forth on the Closing Checklist, each in form and
substance reasonably satisfactory to Administrative Agent, and to the
consummation of the following conditions precedent, each to the satisfaction of
Administrative Agent and Lenders in their sole discretion:

 

(a) evidence of the consummation of the transactions contemplated by the
Operative Documents, including without limitation assurances reasonably
satisfactory to the Agents that all conditions to the funding of the investments
contemplated by the First Lien Debt Documents (including the initial fundings
under the First Lien Credit Agreement but excluding the fundings under this
Agreement) have been satisfied;

 

(b) the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

 

(c) the satisfaction of Administrative Agent and Lenders as to the absence,
since January 2, 2005, of any material adverse change in the business,
operations, properties or condition (financial or otherwise) of the Credit
Parties taken as a whole, or any event or condition which could reasonably be
expected to result in such a material adverse change;

 

(d) after giving effect to the initial funding of the Second Lien Term Loans and
the consummation of the transactions contemplated by the Operative Documents,
the ratio of (x) Total Debt as of the Closing Date to (y) EBITDA for the four
(4) fiscal quarter period ending September 30, 2005 does not exceed 3.75 to
1.00;

 

(e) the receipt of pro forma financial statements of Holdings and its
Consolidated Subsidiaries which evidence minimum EBITDA for the four (4) quarter
period for which financial information has been delivered of no less than
$40,500,000;

 

(f) receipt by Administrative Agent of evidence of completion to the
satisfaction of the Administrative Agent of such investigations, reviews and
audits with respect to the Credit Parties as the Administrative Agent or any
Lender may deem appropriate;

 

(g) receipt by Administrative Agent of payoff letters and releases evidencing
the repayment in full of all Existing Debt;

 

(h) receipt by each Agent of such other documents, instruments and/or agreements
as an Agent may reasonably request;

 

(i) the fact that, immediately before and after such borrowing, no Default or
Event of Default shall have occurred and be continuing; and

 

65



--------------------------------------------------------------------------------

(j) the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true and correct in all material
respects on and as of the date of such borrowing or issuance, except to the
extent that any such representation or warranty (i) relates to a specific date
in which case such representation or warranty shall be true and correct as of
such earlier date and (ii) is qualified by materiality or has Material Adverse
Effect qualifiers, in which case, such representations and warranties shall be
true and correct in all respects on and as of the date of such borrowing or
issuance.

 

The initial borrowing of the Second Lien Term Loans hereunder shall be deemed to
be a representation and warranty by each Credit Party on the date of such
borrowing or notice as to the facts specified in Sections 8.1(i) and 8.1(i).

 

ARTICLE IX

EVENTS OF DEFAULT

 

Section 9.1 Events of Default.

 

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default”:

 

(a) The Borrowers shall fail to pay when due any principal, interest, premium or
fee under any Financing Document or any other amount payable under any Financing
Document;

 

(b) Any Borrower or other Credit Party shall fail to observe or perform any
covenant contained in the Fee Letter, Section 4.1, Section 4.4, Section 4.7,
Section 4.9, Article V, Article VI or Article VII;

 

(c) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 9.1 for which a
different grace or cure period is specified or which constitute immediate Events
of Default) and such default is not remedied or waived within fifteen (15) days
after the earlier of (1) receipt by the Funds Administrator of notice from
Administrative Agent or Required Lenders of such default or (2) actual knowledge
of any Borrower or any other Credit Party of such default;

 

(d) any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

 

(e) (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Second Lien Term Loans and the First Lien Debt), or the occurrence of any
breach, default, condition or event with respect to any Debt (other than the
Second Lien Term Loans and the First Lien Debt), if the effect of such failure
or occurrence is to cause or to permit the holder or holders of any such Debt to

 

66



--------------------------------------------------------------------------------

cause, Debt or other liabilities having an individual principal amount in excess
of $1,000,000 or having an aggregate principal amount in excess of $1,500,000 to
become or be declared due prior to its stated maturity or (ii) an “Event of
Default” under Section 9.1(a) of the First Lien Credit Agreement if such default
is caused by a failure to pay principal of, or interest or premium, if any, on,
the First Lien Debt in an amount in excess of $250,000;

 

(f) any Credit Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(g) an involuntary case or other proceeding shall be commenced against any
Credit Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party under the federal bankruptcy laws as
now or hereafter in effect;

 

(h) (1) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $1,000,000,
(2) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA, or (3) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that any Credit Party or any member of the Controlled Group have incurred on the
date of such withdrawal) exceeds $1,000,000;

 

(i) one or more judgments or orders for the payment of money aggregating in
excess of $2,000,000 shall be rendered against any or all Credit Parties and
such judgments or orders shall continue unsatisfied and unstayed for a period of
ten (10) days;

 

(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent
(100%) of each class of the outstanding equity interests of COMSYS IT and PFI,
(3) COMSYS IT shall cease to directly own and control one hundred percent
(100%) of the equity interests of COMSYS Services, Pure Solutions and COMSYS
Limited, (4) each Borrower shall cease to,

 

67



--------------------------------------------------------------------------------

directly or indirectly, own and control one hundred percent (100%) of each class
of the outstanding equity interests of each Subsidiary of such Borrower (except,
with respect to clauses (2), (3) and (4), to the extent permitted in
Section 5.7(a)), (5) any “Change in Ownership,” “Fundamental Change,” or terms
of similar import occurs under the Holdings Certificate of Designations, or
(6) a period of ninety (90) consecutive days shall have elapsed during which
Michael Willis shall cease to be the chairman of the board, chief executive
officer or president of each Credit Party for any reason unless prior to the
expiration of such time, a replacement reasonably satisfactory to Administrative
Agent shall have been appointed and employed;

 

(k) the accountant’s report or reports on the audited statements delivered
pursuant to Section 4.1(b) shall include any material qualification (including
with respect to the scope of audit) or exception;

 

(l) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
secured thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert in writing;

 

(m) any Credit Party shall be prohibited or otherwise materially restrained from
conducting the business theretofore conducted by it by virtue of any casualty,
any labor strike, any determination, ruling, decision, decree or order of any
court or regulatory authority of competent jurisdiction or any other event and
such casualty, labor strike, determination, ruling, decision, decree, order or
other event remains unstayed and in effect for any period of ten (10) days;

 

(n) (i) any of the Financing Documents or the First Lien Debt Documents shall
for any reason fail to constitute the valid and binding agreement of any party
thereto (other than, with respect to the First Lien Debt Documents, to the
extent same are paid in full in accordance with the terms of the Financing
Documents), or any such party shall so assert in writing or (ii) any of the
other Operative Documents shall fail to constitute the valid and binding
agreement of any party thereto, or any such party shall so assert in writing,
and the result of any such failures or asserted failures, as the case may be, of
such Operative Document to be a valid and binding agreement could reasonably be
expected to result in a Material Adverse Effect;

 

(o) (i) any Security Document or other Financing Document to which Holdings, PFI
or any other Credit Party is a party shall for any reason be partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect; or (ii) Holdings or any other
Credit Party or any Affiliate thereof shall contest in any manner the validity
or enforceability thereof or deny that it has any further liability or
obligation thereunder; or (iii) Holdings shall engage in any business activity
other than (A) as contemplated by this Agreement, (B) activities customarily
engaged in by public holding companies similarly situated, (C) activities of the
type set forth in Section 5.4 and (D) the performance of its obligations under
this Agreement, the Financing Documents to which it is a party, the Operative
Documents and any other instruments, documents or agreements entered into by
Holdings, under the Operative Documents and any other agreement to which
Holdings is a party, to the extent not otherwise prohibited by this Agreement,
or (iv) PFI shall engage in any business activity other than (A) as contemplated
by this Agreement, (B) activities incidental to maintenance of its existence and
(C) the performance of its obligations under this Agreement, the Financing
Documents to which it is a party and the Operative Documents, or

 

68



--------------------------------------------------------------------------------

(p) COMSYS Limited shall (i) incur, grant or suffer to exist any Liens on any
material portion of its assets, any Debt or any Contingent Obligations (except
as expressly permitted herein), (ii) issue, sell or dispose of any equity
securities other than to COMSYS IT or (iii) consummate any merger or
consolidation with any other Person.

 

Section 9.2 Acceleration.

 

Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and shall if requested by Required Lenders, by notice
to the Funds Administrator declare the Obligations to be, and the Obligations
shall thereupon become, immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by the Borrowers and the Borrowers
will pay the same; provided that in the case of any of the Events of Default
specified in Section 9.1(f) or 9.1(g) above, without any notice to the Funds
Administrator or the Borrowers or any other act by Administrative Agent or the
Lenders, all of the Obligations shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrowers and the Borrowers will pay the same.

 

Section 9.3 [Intentionally omitted].

 

Section 9.4 Default Rate of Interest and Suspension of LIBOR Rate Options.

 

At the election of the Administrative Agent or Required Lenders, after the
occurrence of an Event of Default and for so long as it continues, the Second
Lien Term Loans and other Obligations shall bear interest at rates that are two
percent (2.0%) in excess of the rates otherwise payable under this Agreement,
but in no event in excess of the Maximum Lawful Rate. Furthermore, at the
election of Administrative Agent or Required Lenders during any period in which
any Event of Default is continuing (x) as the Interest Periods for LIBOR Loans
then in effect expire, such Second Lien Term Loans shall be converted into Prime
Rate Loans and (y) the LIBOR election will not be available to the Borrowers.

 

Section 9.5 Setoff Rights.

 

During the continuance of any Event of Default, each Lender is hereby authorized
by each Credit Party at any time or from time to time, with reasonably prompt
subsequent notice to the Funds Administrator (any prior or contemporaneous
notice being hereby expressly waived by the Credit Parties) to set off and to
appropriate and to apply any and all (A) balances held by such Lender at any of
its offices for the account of any Credit Party or any of its Subsidiaries
(regardless of whether such balances are then due to such Credit Party or its
Subsidiaries), and (B) other property at any time held or owing by such Lender
to or for the credit or for the account of any Credit Party or any of its
Subsidiaries, against and on account of any of the Obligations; except that no
Lender shall exercise any such right without the prior written consent of
Administrative Agent. Any Lender exercising a right to set off shall purchase
for cash (and the other Lenders shall sell) interests in each of such other
Lender’s Second Lien

 

69



--------------------------------------------------------------------------------

Term Loan Commitment Percentage of the Obligations as would be necessary to
cause all Lenders to share the amount so set off with each other Lender in
accordance with their respective Second Lien Term Loan Commitment Percentage of
the Obligations. Each Credit Party agrees, to the fullest extent permitted by
law, that any Lender may exercise its right to set off with respect to the
Obligations as provided in this Section 9.5.

 

Section 9.6 Application of Proceeds.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Administrative Agent from or on
behalf of the Borrowers or any guarantor of all or any part of the Obligations,
and, as between the Borrowers on the one hand and Administrative Agent and
Lenders on the other, Administrative Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Administrative Agent may deem advisable
notwithstanding any previous application by Administrative Agent and (b) the
proceeds of any sale of, or other realization upon, all or any part of the
Collateral shall be applied: first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to the Agents (in
their capacities as Collateral Agent and Administrative Agent, respectively)
with respect to this Agreement, the other Financing Documents or the Collateral;
second, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to any Lender with respect to this Agreement, the other
Financing Documents or the Collateral; third, to accrued and unpaid interest on
the Obligations (including any interest which but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); fourth, to the principal
amount of the Obligations outstanding; and fifth, to any other indebtedness or
obligations of the Borrowers owing to Agents or any Lender under the Financing
Documents. Any balance remaining shall be delivered, to the extent applicable,
in accordance with the Second Lien Intercreditor Agreement, to the Borrowers or
to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 

ARTICLE X

EXPENSES, INDEMNITY, TAXES AND RIGHT TO PERFORM

 

Section 10.1 Expenses.

 

Each Borrower hereby agrees to promptly pay (i) all costs and expenses of each
Agent and the Lenders (including without limitation the fees, costs and expenses
of counsel to, and independent appraisers and consultants retained by each Agent
and the Lenders) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, in connection with the
performance by each Agent and the Lenders of their respective rights and
remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents (provided that, to the extent that the costs and expenses referred to
in this clause (i) consist of fees, costs and expenses of appraisers,
consultants or counsel, the Borrowers shall be obligated to pay all costs and
expenses for only one counsel, appraiser and consultant acting for all Lenders
(other than the Agents)), (ii) without limitation of

 

70



--------------------------------------------------------------------------------

the preceding clause (i), all costs and expenses of each Agent in connection
with the creation, perfection and maintenance of Liens pursuant to the Financing
Documents, including title investigations, (iii) without limitation of the
preceding clause (i), expenses of each Agent in connection with protecting,
storing, insuring, handling, maintaining or selling any Collateral and in
connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the Financing Documents, and
(iv) all costs and expenses incurred by Lenders in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents, provided, that to the extent that the costs and
expenses referred to in this clause (iv) consist of fees, costs and expenses of
counsel, the Borrowers shall be obligated to pay such fees, costs and expenses
for only one counsel acting for all Lenders (other than the Agents).

 

Section 10.2 Indemnity.

 

Each Credit Party that is a party hereto hereby agrees to indemnify, pay and
hold harmless the Agents and Lenders and the officers, directors, employees and
counsel of the Agents and Lenders (collectively called the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by an Agent
or Lenders) asserting any right to payment for the transactions contemplated
hereby, which may be imposed on, incurred by or asserted against such Indemnitee
as a result of or in connection with the transactions contemplated hereby or by
the other Operative Documents (including (i)(A) as a direct or indirect result
of the presence on or under, or escape, seepage, leakage, spillage, discharge,
emission or release from, any property now or previously owned, leased or
operated by any Credit Party, any Subsidiary of any Credit Party or any other
Person of any Hazardous Materials or any Hazardous Materials Contamination,
(B) arising out of or relating to the offsite disposal of any Hazardous
Materials generated or present on any such property or (C) arising out of or
resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of any Credit Party or any Subsidiary of any
Credit Party, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Second Lien Term
Loans, except that no Credit Party shall have any obligation hereunder to an
Indemnitee with respect to any liability resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction. To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, each Credit Party shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all such indemnified liabilities incurred by the
Indemnitees or any of them.

 

71



--------------------------------------------------------------------------------

Section 10.3 Taxes.

 

Each Credit Party agrees to pay all governmental assessments, charges or taxes
(except income or other similar taxes imposed on an Agent or Lenders), including
any interest or penalties thereon, at any time payable or ruled to be payable in
respect of the existence, execution or delivery of this Agreement or the other
Financing Documents or the making of the Second Lien Term Loan or the issuance
of the Second Lien Term Notes (if any) and to indemnify and hold the Agents and
Lenders harmless against liability in connection with any such assessments,
charges or taxes.

 

Section 10.4 Right to Perform.

 

If any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, either Agent itself may, but shall not be obligated to,
cause such obligation to be performed at the Borrowers’ expense and the
Borrowers agree to reimburse such Agent therefor on demand.

 

ARTICLE XI

AGENTS

 

Section 11.1 Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes each Agent to enter into
each of the Security Documents and the Second Lien Intercreditor Agreement on
its behalf and to take such actions as either Administrative Agent or Collateral
Agent, as applicable, on its behalf and to exercise such powers under the
Financing Documents as are delegated to such Agent by the terms thereof,
together with all such powers as are reasonably incidental thereto. Except as
otherwise expressly provided in Section 12.5 or by the terms of the Financing
Documents, each Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Financing Documents on behalf of
Lenders. The provisions of this Article XI are solely for the benefit of the
Agents and Lenders (except for the consent rights granted for the benefit of the
Borrowers under Section 11.12 to the extent provided for therein) and neither
the Borrowers nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, each Agent shall act solely as agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrowers or any other Credit
Party. Each Agent may perform any of its duties hereunder, or under the
Financing Documents, by or through its agents or employees. Without limiting the
generality of the foregoing, each Lender (x) acknowledges that it has received a
copy of the Second Lien Intercreditor Agreement, (y) consents to each Agent’s
execution of the Second Lien Intercreditor Agreement on behalf of such Lender
and (z) agrees to be bound by the terms and provisions of the Second Lien
Intercreditor Agreement.

 

Section 11.2 Agents and Affiliates.

 

Each Agent shall have the same rights and powers under the Financing Documents
as any other Lender and may exercise or refrain from exercising the same as
though it were not an

 

72



--------------------------------------------------------------------------------

Agent, and each Agent and its Affiliates may lend money to, invest in and
generally engage in any kind of business with each Credit Party or Affiliate of
any Credit Party as if it were not an Agent hereunder.

 

Section 11.3 Action by Agents.

 

The duties of each Agent shall be mechanical and administrative in nature. No
Agent shall have by reason of this Agreement a fiduciary relationship in respect
of any Lender. Nothing in this Agreement or any of the Financing Documents,
express or implied, is intended to or shall be construed to impose upon either
Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

 

Section 11.4 Consultation with Experts.

 

Each Agent may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

Section 11.5 Liability of Agents.

 

Neither of the Agents nor any of their respective directors, officers, agents or
employees shall be liable to any Lender for any action taken or not taken by it
in connection with the Financing Documents, except that each Agent shall be
liable to the extent of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction. Neither of the Agents nor any
of their directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with any Financing Document or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (iii) the satisfaction of any
condition specified in any Financing Document, except receipt of items required
to be delivered to such Agent; (iv) the validity, effectiveness, sufficiency or
genuineness of any Financing Document, any Lien purported to be created or
perfected thereby or any other instrument or writing furnished in connection
therewith; (v) the existence or non-existence of any Default or Event of
Default; or (vi) the financial condition of any Credit Party. No Agent shall
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties. No Agent shall be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

 

Section 11.6 Indemnification.

 

Each Lender shall, in accordance with its Second Lien Term Loan Commitment
Percentage, indemnify each Agent (to the extent not reimbursed by the Credit
Parties) against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or

 

73



--------------------------------------------------------------------------------

liability (except such as result from such Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction) that such Agent
may suffer or incur in connection with the Financing Documents or any action
taken or omitted by such Agent hereunder or thereunder. If any indemnity
furnished to an Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against even if so
directed by Required Lenders until such additional indemnity is furnished. The
obligations of Lenders under this Section 11.6 shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

Section 11.7 Right to Request and Act on Instructions.

 

Each Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the
Financing Documents such Agent is permitted or desires to take or to grant, and
if such instructions are promptly requested, such Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval under any of the Financing Documents until it
shall have received such instructions from Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against an Agent as a result of such Agent acting or refraining from acting
under this Agreement or any of the other Financing Documents in accordance with
the instructions of Required Lenders and, notwithstanding the instructions of
Required Lenders, no Agent shall have any obligation to take any action if it
believes, in good faith, that such action exposes such Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 11.6.

 

Section 11.8 Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the
Financing Documents.

 

Section 11.9 Collateral Matters.

 

Lenders irrevocably authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent under
any Security Document (i) upon payment in full of all Obligations; or
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted under any Financing Document (it being
understood and agreed that the Collateral Agent may conclusively rely without
further inquiry on a certificate of a Responsible Officer as to the sale or
other disposition of property being made in full compliance with the provisions
of the Financing Documents to the extent a release of a Lien granted to or held
by the Collateral Agent under any Security

 

74



--------------------------------------------------------------------------------

Document is required by the terms of the Second Lien Intercreditor Agreement).
Upon request by the Collateral Agent at any time, Lenders will confirm in
writing the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.9.

 

Section 11.10 Agency for Perfection.

 

The Collateral Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting the Collateral Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than the Collateral Agent) obtain possession or control of any such
assets, such Lender shall notify the Collateral Agent thereof, and, promptly
upon the Collateral Agent’s request therefore, shall deliver such assets to the
Collateral Agent or in accordance with the Collateral Agent’s instructions or
transfer control to the Collateral Agent in accordance with the Collateral
Agent’s instructions. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Second Lien Term Loans unless instructed to do so by
the Collateral Agent, it being understood and agreed that such rights and
remedies may be exercised only by the Collateral Agent.

 

Section 11.11 Notice of Default.

 

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to an Agent for the account of
Lenders, unless such Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” Each Agent will
notify each Lender of its receipt of any such notice. Each Agent shall take such
action with respect to such Default or Event of Default as may be requested by
Required Lenders in accordance with the terms hereof. Unless and until an Agent
has received any such request, such Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.

 

Section 11.12 Successor Agents.

 

Either Agent may resign at any time by giving written notice thereof to the
Lenders and the Funds Administrator. Upon any such resignation, Required Lenders
shall have the right to appoint a successor Agent; provided that, so long as no
Default or Event of Default exists, the Required Lenders shall obtain the
consent of the Funds Administrator (which consent shall not be unreasonably
withheld or delayed) prior to appointing any such successor agent. If no
successor Agent shall have been so appointed by Required Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring Agent
gives notice of resignation, then the retiring Agent may, on behalf of Lenders,
appoint a successor Agent, which shall be an institution organized or licensed
under the laws of the United States of America or of any State thereof; provided
that, so long as no Default or Event of Default exists, the Required Lenders
shall obtain the consent of the Funds Administrator (which consent shall not be
unreasonably withheld or delayed) prior to appointing any such successor agent.
Upon the acceptance of its appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon

 

75



--------------------------------------------------------------------------------

succeed to and become vested with all the rights and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.

 

Section 11.13 Payment.

 

(a) Second Lien Term Loan Principal Payments. Payments of principal of the
Second Lien Term Loan will be settled on the date of receipt if received by
Administrative Agent on the first Business Day of a month or on the Business Day
immediately following the date of receipt if received on any day other than the
first Business Day of a month.

 

(b) Return of Payments.

 

(i) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from any Borrower and such related payment is not received
by Administrative Agent, then Administrative Agent will be entitled to recover
such amount from such Lender on demand without setoff, counterclaim or deduction
of any kind, together with interest accruing on a daily basis at the Federal
Funds Rate.

 

(ii) If Administrative Agent determines at any time that any amount received by
Administrative Agent under or in connection with this Agreement must be returned
to any Borrower or other Credit Party or paid to any other Person pursuant to
any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Administrative
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Administrative Agent on demand any portion
of such amount that Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as Administrative Agent is required
to pay to such Credit Party or such other Person, without setoff, counterclaim
or deduction of any kind.

 

(c) Defaulted Lenders. The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make such payment, but neither any Lender nor either Agent shall be
responsible for the failure of any Defaulted Lender to make any payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Defaulted Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lenders” hereunder) for any voting or consent
rights under or with respect to any Financing Document. At the Borrowers’
request, Administrative Agent or a Person reasonably acceptable to
Administrative Agent shall have the right with Administrative Agent’s consent
and in Administrative Agent’s sole discretion (but shall have no obligation) to
purchase from any Defaulted Lender, and each Defaulted Lender agrees that it
shall, at Administrative Agent’s request, sell and assign to Administrative
Agent or such Person, all of the commitment interests of that Defaulted Lender
for an amount equal to the principal balance of all Second Lien Term Loans held
by such Defaulted Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

 

76



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

 

Section 12.1 Survival.

 

All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Operative Documents and the
execution, sale and delivery of the Second Lien Term Notes (if any). The
indemnities and agreements set forth in Article VI and Article X shall survive
the payment of the Obligations and any termination of this Agreement.

 

Section 12.2 No Waivers.

 

No failure or delay by either Agent or any Lender in exercising any right, power
or privilege under any Financing Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

Section 12.3 Notices.

 

All notices, requests and other communications to any party hereunder shall be
in writing (including prepaid overnight courier, facsimile transmission, e-mail
transmission or similar writing) and shall be given to such party at its
address, facsimile number or e-mail address set forth on the signature pages
hereof (or, in the case of any such Lender who becomes a Lender after the date
hereof, in an Assignment Agreement or in a notice delivered to the Funds
Administrator, and Administrative Agent by the assignee Lender forthwith upon
such assignment) or at such other address, facsimile number or e-mail address as
such party may hereafter specify for the purpose by notice to Administrative
Agent and the Funds Administrator; provided, that notices, requests or other
communications shall be permitted by e-mail only where expressly provided in the
Financing Documents. Each such notice, request or other communication shall be
effective (i) if given by facsimile or e-mail, when such notice is transmitted
to the facsimile number or e-mail address specified by this Section or (ii) if
given by mail, prepaid overnight courier or any other means, when received at
the applicable address specified by this Section.

 

Section 12.4 Severability.

 

In case any provision of or obligation under this Agreement or the Second Lien
Term Notes (if any) or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 12.5 Amendments and Waivers.

 

Any provision of this Agreement or the Second Lien Term Notes (if any) may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the

 

77



--------------------------------------------------------------------------------

Funds Administrator, each Borrower, each other Credit Party that is a party
hereto and the Required Lenders (and, if (x) any amendment would increase such
Lender’s funding obligations in respect of the Second Lien Term Loan, by such
Lender and (y) the rights or duties of either Agent are affected thereby, by
such Agent); provided that no such amendment or waiver shall:

 

(a) unless signed by all the Lenders: (i) reduce the principal of, rate of
interest on or any fees with respect to the Second Lien Term Loan; (ii) postpone
the date fixed for any payment (other than a payment pursuant to Section 2.1(c))
of principal of the Second Lien Term Loan, or of interest on the Second Lien
Term Loan or any fees hereunder; (iii) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (iv) amend or waive this Section 12.5 or
the definitions of the terms used in this Section 12.5 insofar as the
definitions affect the substance of this Section 12.5; (v) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document.

 

Section 12.6 Assignments; Participations.

 

(a) Assignments.

 

(i) Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Second Lien Term Loans, together with all related
obligations of such Lender hereunder. Except as Administrative Agent may
otherwise agree, the amount of any such assignment (determined as of the date of
the applicable Assignment Agreement or, if a “Trade Date” is specified in such
Assignment Agreement, as of such Trade Date) shall be in a minimum aggregate
amount equal to $1,000,000 or, if less, the assignor’s entire interests in the
outstanding Second Lien Term Loans. The Funds Administrator, the Borrowers and
the Agents shall be entitled to continue to deal solely and directly with such
Lender in connection with the interests so assigned to an Eligible Assignee
until Administrative Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500.

 

(ii) From and after the date on which the conditions described in clause
(i) above have been met, (i) such Eligible Assignee shall be deemed
automatically to have become a party hereto and, to the extent of the interests
assigned to such Eligible Assignee pursuant to such Assignment Agreement, shall
have the rights and obligations of a Lender hereunder and (ii) the assigning
Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from such rights
(other than its indemnification rights) and obligations (other than those
obligations set forth in Section 11.6 or Section 12.8, respectively), and, in
the case of an assignment of all interests, shall cease to be a “Lender”
hereunder. Each Assignee (x) acknowledges that it has received a copy of the
Second Lien Intercreditor Agreement, (y) consents to the Agents’ execution and
delivery of the Second Lien Intercreditor Agreement on behalf of such Assignee
and (z) agrees to be bound by the terms and provisions of the Second Lien
Intercreditor Agreement. Upon the request of the Eligible Assignee (and, as
applicable, the assigning Lender) pursuant to an effective Assignment Agreement,
each Borrower shall execute and deliver to Administrative Agent for delivery to
the Eligible Assignee (and, as applicable, the assigning Lender) Second Lien
Term Notes in the aggregate principal amount of the principal amount of the
Eligible Assignee’s Second Lien Term

 

78



--------------------------------------------------------------------------------

Loan (and, as applicable, Second Lien Term Notes in the principal amount of the
Second Lien Term Loan retained by the assigning Lender). Upon receipt by the
assigning Lender of such Second Lien Term Note, the assigning Lender shall
return to the Funds Administrator any prior Second Lien Term Note held by it.

 

(iii) Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its offices located in Chicago, Illinois a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender and the principal amount of the Second
Lien Term Loans owing to such Lender pursuant to the terms hereof. The entries
in such register shall be conclusive, and the Borrowers, the Agents and Lenders
may treat each Person whose name is recorded therein pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time upon reasonable prior notice to
Administrative Agent.

 

(iv) Notwithstanding the foregoing provisions of this Section 12.6(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(b) Participations.

 

Any Lender may at any time, without the consent of, or notice to, any Borrower
or any other Credit Party, or to either Agent or any other Lender, sell to one
or more Persons participating interests in its Second Lien Term Loans (any such
Person, a “Participant”). In the event of a sale by a Lender of a participating
interest to a Participant, (a) such Lender’s obligations hereunder shall remain
unchanged for all purposes, (b) the Borrowers and Agents shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (c) all amounts payable by the Borrowers shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender. Each Participant (x) acknowledges that it has received
a copy of the Second Lien Intercreditor Agreement, (y) consents to the Agents’
execution and delivery of the Second Lien Intercreditor Agreement on behalf of
such Participant and (z) agrees that its participating interest is subject to
the terms and provisions of the Second Lien Intercreditor Agreement. Except as
consented to by Administrative Agent, no Participant shall have any direct or
indirect voting rights hereunder except with respect to any event described in
Section 12.5 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders (provided that no Participant shall be
permitted to vote with respect to any event described in Section 12.5(b)). Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
Each Borrower agrees that if amounts outstanding under this Agreement are due
and payable (as a result of acceleration or otherwise), each Participant shall
be deemed to have the right of set-off in respect of its participating interest
in amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 9.5.

 

79



--------------------------------------------------------------------------------

Section 12.7 Headings.

 

Headings and captions used in the Financing Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

 

Section 12.8 Confidentiality.

 

In handling any confidential information of any Credit Party, each Agent and
each Lender shall exercise the same degree of care that it exercises with
respect to its own proprietary information of the same types to maintain the
confidentiality of any non-public information thereby received or received
pursuant to this Agreement, except that disclosure of such information may be
made (i) subject to a confidentiality obligation similar to the one set forth in
this Section 12.8, to their respective agents, employees, Subsidiaries,
Affiliates, attorneys, auditors, professional consultants, rating agencies,
insurance industry associations and portfolio management services, (ii) to
prospective transferees or purchasers of any interest in the Second Lien Term
Loans, provided that they have agreed to be bound by the provisions of this
Section 12.8, (iii) as required by law, subpoena, judicial order or similar
order and in connection with any litigation and (iv) as may be required in
connection with the examination, audit or similar investigation of such Person.
Confidential information shall include only such information identified as such
at the time provided to either Agent and shall not include information that
either: (i) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (ii) is disclosed
to such Person by a Person other than a Credit Party, provided neither Agent has
actual knowledge that such Person is prohibited from disclosing such
information. The obligations of each Agent and Lenders under this Section 12.8
shall supersede and replace the obligations of the Agents and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
the Agents or any Lender prior to the date hereof.

 

Section 12.9 GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

THIS AGREEMENT, EACH SECOND LIEN TERM NOTE AND EACH OTHER FINANCING DOCUMENT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. EACH CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND
IRREVOCABLY AGREES THAT, SUBJECT TO THE ADMINISTRATIVE AGENT’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES
PERSONAL

 

80



--------------------------------------------------------------------------------

SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE UPON SUCH CREDIT PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 

Section 12.10 WAIVER OF JURY TRIAL.

 

EACH CREDIT PARTY, EACH AGENT AND EACH LENDER EACH HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

Section 12.11 Publication; Advertisement.

 

(a) Publication. Except as required by law, subpoena or judicial order, no
Credit Party will directly or indirectly publish, disclose or otherwise use in
any public disclosure, advertising material, promotional material, press release
or interview, any reference to the name, logo or any trademark of Merrill Lynch
or any of its Affiliates or any reference to this Agreement or the financing
evidenced hereby, in any case without Merrill Lynch’s prior written consent.

 

(b) Advertisement. Each Credit Party hereby authorizes Merrill Lynch to publish
the name of such Credit Party and the amount of the financing evidenced hereby
in any “tombstone” or comparable advertisement which Merrill Lynch elects to
publish. In addition, each Credit Party agrees that Merrill Lynch may provide
lending industry trade organizations with information necessary and customary
for inclusion in league table measurements after the Closing Date. With respect
to any of the foregoing, Merrill Lynch shall provide the Funds Administrator
with an opportunity to review and confer with Merrill Lynch regarding the
contents of any such tombstone, advertisement or information, as applicable,
prior to its publication or disclosure.

 

Section 12.12 Counterparts; Integration.

 

This Agreement and the other Financing Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement and
the other Financing Documents constitute the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

 

Section 12.13 Second Lien Intercreditor Agreement.

 

To the extent any provision of this Agreement conflicts with the Second Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement shall govern
and control. Without limiting the generality of the foregoing, until the
Discharge of all First Lien Debt, (a)

 

81



--------------------------------------------------------------------------------

any assignment or transfer of Collateral required to be made hereunder to
Collateral Agent shall be to the First Lien Agent, (b) any request or consent of
Collateral Agent required or made hereunder shall be deemed to be required or
made by the First Lien Agent, (c) any delivery of any Collateral to Collateral
Agent required hereunder shall be to the First Lien Agent, (d) any right of the
Collateral Agent to require a Credit Party to cause the Collateral Agent to
obtain exclusive Control of any Investment Property (as such term is defined in
the UCC) shall be vested in the First Lien Agent, and (e) any right of the
Collateral Agent to assert any claims on behalf of a Credit Party shall be
vested in the First Lien Agent.

 

ARTICLE XIII

LIABILITY OF THE BORROWERS

 

Section 13.1 Joint and Several Liability.

 

Each Borrower hereby agrees that such Borrower is jointly and severally liable
for the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to the
Agents and the Lenders. Each Borrower agrees that its obligations under this
Article XIII shall not be discharged until indefeasible payment and performance,
in full in cash, of the Obligations has occurred, and that its obligations under
this Agreement shall be absolute and unconditional, irrespective of, and
unaffected by,

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Financing Document or any
other agreement, document or instrument to which any Borrower or any other
Credit Party is or may become a party;

 

(b) the existence, value or condition of, or failure by either Agent or any
Lender to perfect its Lien against, any security for the Obligations, or any
action, or the absence of any action, by either Agent or any of the Lenders in
respect thereof (including the release of any such Lien); or

 

(c) the insolvency of any Credit Party.

 

Section 13.2 Waivers by the Borrowers.

 

Each Borrower expressly waives all rights it may have now or in the future under
any statute, or at common law, or at law or in equity, or otherwise, to compel
either Agent or the Lenders to marshal assets or to proceed in respect of the
Obligations hereunder against any other Credit Party, any other Person or
against any security for the payment, performance and observance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Borrower. It is agreed among each Borrower, each Agent and the Lenders that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Financing Documents and that, but for the provisions of
this Article XIII and such waivers, the Agents and the Lenders would decline to
enter into this Agreement.

 

82



--------------------------------------------------------------------------------

Section 13.3 Benefit.

 

Each Borrower agrees that the provisions of this Article XIII are for the
benefit of the Agents and the Lenders and their respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Borrower and either Agent or the Lenders, the obligations
of such other Borrower under the Financing Documents.

 

Section 13.4 Waiver of Subrogation, Etc.

 

Notwithstanding anything to the contrary in this Agreement or in any other
Financing Document, and except as set forth in Section 13.7, each Borrower
hereby expressly and irrevocably waives any and all rights at law or in equity
to subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a co-obligor. Each Borrower
acknowledges and agrees that this waiver is intended to benefit the Agents and
the Lenders and shall not limit or otherwise affect such Borrower’s liability
hereunder or the enforceability of this Article XIII, and that the Agents, the
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 13.4.

 

Section 13.5 Election of Remedies.

 

If either Agent or any Lender may, under applicable law, proceed to realize its
benefits under any of the Financing Documents giving either Agent or such Lender
a Lien upon any Collateral, whether owned by any Borrower, any other Credit
Party or by any other Person, either by judicial foreclosure or by non-judicial
sale or enforcement, such Agent or such Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Article XIII. If, in the exercise of any of
its rights and remedies, such Agent or such Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower, any other Credit Party or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Borrower
and each other Credit Party hereby consents to such action by such Agent or such
Lender, as the case may be, and waives any claim such Borrower or such other
Credit Party may have based upon such action, even if such action by such Agent
or such Lender shall result in a full or partial loss of any rights of
subrogation or any other similar rights that such Borrower might otherwise have
had but for such action by such Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of either Agent or any
Lender to seek a deficiency judgment against any Borrower or other Credit Party
shall not impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event either Agent or any Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Financing Documents, such Agent or such Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by such
Agent or such Lender but shall be credited against the Obligations. The amount
of the successful bid at any such sale, whether such Agent, any Lender or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations under this Article XIII, notwithstanding that any
present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which either Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

 

83



--------------------------------------------------------------------------------

Section 13.6 Limitation.

 

Notwithstanding any provision in this Article XIII to the contrary, each
Borrower’s liability hereunder and under the other Financing Documents or in
respect of the Obligations shall be limited to an amount not to exceed as of any
date of determination the amount that could be claimed by the Agents and the
Lenders from such Borrower without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
such Borrower’s right of contribution and indemnification from each other
Borrower under Section 13.7.

 

Section 13.7 Contribution with Respect to Obligations.

 

(a) To the extent that any Borrower shall make a payment in respect of all or
any of the Obligations (a “Payment”) that, taking into account all other
Payments then previously or concurrently made by any other Borrower, exceeds the
amount that such Borrower would otherwise have paid if each Borrower had paid
the aggregate Obligations satisfied by such Payment in the same proportion that
such Borrower’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Payment) bore to the aggregate Allocable Amounts of each of the
Borrowers as determined immediately prior to the making of such Payment, then,
following indefeasible payment in full in cash of the Obligations, such Borrower
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.

 

(c) This Section 13.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 13.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 13.1. Nothing contained in this
Section 13.7 shall limit the liability of any Borrower to pay the Second Lien
Term Loans made to or for the account of any Borrower and accrued interest, fees
and expenses with respect thereto.

 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrowers to which such
contribution and indemnification is owing.

 

(e) The rights of the contributing and indemnifying Borrowers against other
Credit Parties under this Section 13.7 shall be exercisable upon the full and
indefeasible payment of the Obligations.

 

84



--------------------------------------------------------------------------------

Section 13.8 Liability Cumulative.

 

The liability of Borrowers under this Article XIII is in addition to and shall
be cumulative with all liabilities of each Borrower to the Agents and the
Lenders under this Agreement and the other Financing Documents to which such
Borrower is a party or in respect of any Obligations or obligation of the other
Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

 

[remainder of page intentionally left blank;

signature pages follow]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrowers and Funds Administrator: COMSYS SERVICES LLC, a Delaware limited
liability company, as the Funds Administrator and as a Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

 

David L. Kerr

Title:

  Senior Vice President – Corporate Development COMSYS INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation, as a Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

 

David L. Kerr

Title:

  Senior Vice President – Corporate Development PURE SOLUTIONS, INC., a
California corporation, as a Borrower

By:

 

 

--------------------------------------------------------------------------------

Name:

 

David L. Kerr

Title:

  Senior Vice President – Corporate Development

Address:

   

4400 Post Oak Parkway, Suite 1800

Houston, Texas 77027

Attn.:

 

David Kerr and Molly Reed

Fax:

 

(713) 386-1427; (713) 386-1504

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

300 West 6th Street, Suite 2100

Austin, Texas 78701

Attention: Alan L. Laves, P.C.

Facsimile: (512) 703-1111

 

Second Lien Credit Agreement



--------------------------------------------------------------------------------

Other Credit Parties: COMSYS IT PARTNERS, INC., a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

David L. Kerr

Title:

  Senior Vice President – Corporate Development

PFI LLC, a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:

 

David L. Kerr

Title:

  Senior Vice President – Corporate Development

Address:

4400 Post Oak Parkway, Suite 1800

Houston, Texas 77027

Attn.:

 

David Kerr and Molly Reed

Fax:

 

(713) 386-1427; (713) 386-1504

with a copy to:

Akin Gump Strauss Hauer & Feld LLP

300 West 6th Street, Suite 2100

Austin, Texas 78701

Attention: Alan L. Laves, P.C.

Facsimile: (512) 703-1111

 

Second Lien Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Scott E. Gast

Title:

 

Vice President

Address:

222 North LaSalle Street, 16th Floor

Chicago, Illinois 60601

Attn: Legal Department

Facsimile: 312-499-3126

Payment Account Designation:

Bank: LaSalle Bank National Association

ABA #071000505

Account #5800393182

Account Name MLBFS Corporate Finance

Other Ref: COMSYS

 

Second Lien Credit Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT:

NEXBANK, SSB, a Texas-chartered savings bank, as Collateral Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

John Ory

Title:

 

Vice President

Address:

12455 Noel Road

Suite 2220

Dallas, Texas 75240

 

Second Lien Credit Agreement



--------------------------------------------------------------------------------

LENDER: MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

  Scott E. Gast

Title:

  Vice President



--------------------------------------------------------------------------------

Annex A

 

Commitment Annex

 

Lender

--------------------------------------------------------------------------------

  

Second Lien Term Loan

Commitment Amount

--------------------------------------------------------------------------------

  

Second Lien Term Loan

Commitment Percentage

--------------------------------------------------------------------------------

 

Merrill Lynch Capital

   $ 100,000,000.00    100 %

TOTALS

   $ 100,000,000.00    100 %



--------------------------------------------------------------------------------

Annex B

 

Closing Checklist



--------------------------------------------------------------------------------

Annex C

 

Existing Debt

 

a. Debt evidenced by the Prior Credit Agreement and all documents, agreement and
instruments executed in connection therewith.

 

b. Debt evidenced by that certain Credit Agreement dated as of September 30,
2004 by and among COMSYS Services and COMSYS IT, as the borrowers, Holdings,
Pure Solutions and PFI, as credit parties, Merrill Lynch Capital, a division of
Merrill Lynch Business Financial Services Inc., as administrative agent for the
financial institutions from time to time party thereto and such other “Lenders”
(as defined therein), and all documents, agreement and instruments executed in
connection therewith.